Case 1:17-cv-01290-RDA-JFA Document 81 Filed 01/22/20 Page 1 of 64 PageID# 680




                         UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division

                                           )
 UNITED STATES OF AMERICA, ex rel.,        )
 ANHAM FZCO, et al.,                       )
                                           ) CASE NO.: 1:17-cv-1290 (RDA/JFA)
                   Plaintiff-Relator,      )
                                           )
 vs.                                       )
                                           )
 SUPREME FOODSERVICE, GMBH., et al.,       )
                                           )
                   Defendants.             )
 __________________________________________)

      PLAINTIFF-RELATORS ANHAM FZCO AND ASADULLAH SADERKHAIL’S
                      SECOND AMENDED COMPLAINT

        Plaintiff-Relators ANHAM FZCO (“ANHAM”) and ASADULLAH SADERKHAIL file

 this Second Amended Complaint, and in support thereof plead as follows:

 1.     This is a qui tam action in the name of the United States of America and Plaintiff-Relators

 to recover damages and civil penalties arising from the actions of Defendants Supreme

 Foodservice GmbH (“Supreme”); Supreme Group USA LLC; Sader Al Khail General Trading,

 LLC; Stephen Orenstein; Soren Borup Norgaard; Haji Obaidullah Sader Khail; their respective

 corporate officers; related companies; and related individuals in conspiring to perpetrate a

 fraudulent scheme by which Supreme and the other named defendants intentionally delayed

 implementation of a subsistence prime vendor contract competitively awarded to the relator

 ANHAM (the “ANHAM SPV Contract”).

 2.     The Subsistence Prime Vendor (“SPV”) Afghanistan program involves the United States

 Government’s selection of the prime contractor responsible for providing subsistence food

 products to the United States military and other federally-funded customers in Afghanistan.
Case 1:17-cv-01290-RDA-JFA Document 81 Filed 01/22/20 Page 2 of 64 PageID# 681




 3.     Supreme was the incumbent contractor that had been performing these services since 2005,

 first under its own SPV contract, and later under non-competitive, sole-source bridge contracts.

 The intended purpose and result of Defendants’ fraud scheme was to induce the Government to

 continue payments to Supreme under its SPV bridge contracts, at prices exceeding competitive

 market prices by at least 44%, after the point in time when the Government would have terminated

 the bridge contract either absent the fraud or had Supreme disclosed the fraud, as it was required

 to do by the operative contract. The Government had contractually reserved the right to terminate

 the Supreme SPV bridge contract once ANHAM commenced deliveries under the ANHAM SPV

 Contract. Moreover, federal regulations required the Government to discontinue payments to

 Supreme after Defendants’ unethical and fraudulent conduct.

 4.     Defendants’ fraudulent and unlawful seizure of ANHAM’s Kandahar warehouse facilities

 precluded ANHAM, which was otherwise ready to begin performance shortly after the seizure

 occurred, from being able to commence delivery under the ANHAM SPV Contract because the

 Kandahar warehouse facilities were a necessary prerequisite to ANHAM’s ability to fulfill the

 contract. Through seizure of the warehouse, Defendants knowingly and intentionally delayed

 ANHAM’s ability to commence distribution to the geographical regions of Afghanistan that were

 supposed to receive supplies from the Kandahar warehouse. This delay in ANHAM’s contract

 performance, which was directly attributable to Supreme’s seizure of ANHAM’s Kandahar

 warehouse, together with other wrongful conduct by Defendants, prevented the Government from

 terminating Supreme’s SPV bridge contract and commencing orders under the competitively

 awarded ANHAM SPV Contract. As a result of this seizure, the United States was required to

 keep in place the bridge contract and make payments under it for months beyond what it otherwise

 would have had the seizure not occurred.




                                                 2
Case 1:17-cv-01290-RDA-JFA Document 81 Filed 01/22/20 Page 3 of 64 PageID# 682




 5.     Supreme knew its seizure of ANHAM’s Kandahar warehouse facilities would lengthen the

 period in which Supreme was able to overcharge the Government until ANHAM could replace its

 Kandahar warehouse and distribution facilities because (1) there were no other viable contractors

 from whom the Government could have obtained the necessary products during that period, and

 (2) the Kandahar warehouse was the last remaining prerequisite for ANHAM’s ability to begin

 performing under its SPV contract.

 6.     This delay resulted in Supreme knowingly submitting false claims to the Government that

 charged rates that were at least 44% higher than the rates dictated by ANHAM’s SPV Contract for

 months beyond what it otherwise would have had the seizure not occurred. Supreme knew that by

 causing the delay, it would, and in fact did, fraudulently bill the Government hundreds of millions

 of dollars it otherwise would not have been able to bill, but for its unlawful conduct. This

 fraudulent billing resulted in the Government paying Supreme hundreds of millions of dollars it

 would not have otherwise paid to any entity. Supreme continued its course of fraudulent conduct

 and omissions even as the Government stressed the importance of a smooth and efficient transition

 from Supreme to ANHAM.

 7.     The highest-level representatives of Supreme knowingly and intentionally conspired with

 others, known and unknown, including but not limited to Afghan business interests and Afghan

 government officials, via payments and other benefits constituting bribes, to strip ANHAM of its

 access to and ownership of both the Kandahar warehouse and the land on which the warehouse

 was situated. Supreme failed to disclose to the Government its bribery of foreign officials and

 lack of business ethics and integrity in violation of the Federal Acquisition Regulations (“FAR”),

 specifically 48 C.F.R. §§ 9.104-1(d), 52.303-7, & 52.203-13. Had the Government known of




                                                 3
Case 1:17-cv-01290-RDA-JFA Document 81 Filed 01/22/20 Page 4 of 64 PageID# 683




 Defendants’ fraudulent course of conduct, it would have been required to cease payments to

 Supreme and to terminate the Second Bridge Contract.

 8.     Defendants knew and intended that their wrongful and illegal actions, and their conspiracy

 with others, would result in the Government being overcharged, and that those overcharges

 ultimately amounted to not less than $933 million dollars, and upon information and belief,

 substantially more.

 9.     Defendants’ actions also were intended to cause and did cause substantial monetary

 damages to ANHAM, including but not limited to profits ANHAM would have derived from the

 $1.21 billion or more in lost revenue, which is estimated to be $182 million, attributable to the

 fraudulent conduct identified in this Second Amended Complaint. In addition, ANHAM was

 further damaged in the proximate amount of $20 million, this sum representing the cost of

 procuring the Kandahar warehouse before its unlawful seizure.

                                  THE PARTIES INVOLVED

 10.    Plaintiff-Relator ANHAM is a global logistics services company and supply chain

 contractor formed under the laws of Dubai and the United Arab Emirates. Its principal place of

 business is located at Dubai Airport Free Zone East Wing, Building 4A, Suite No. 608, Dubai,

 United Arab Emirates. ANHAM USA, Inc. is a management services company in the United

 States, which provides certain contractual services to ANHAM and is located at 1600 Tysons

 Boulevard, 6th Floor, McLean, VA 22102.

 11.    Plaintiff-Relator Asadullah Saderkhail is an Afghan citizen and currently resides in the

 United Arab Emirates. Relator Saderkhail was employed by Sader Al Khail General Trading LLC

 (“SAK”) from May 2011 until May 2015. He served as General Manager of SAK's office in the

 United Arab Emirates. SAK’s owner, Haji Obaidullah Sader Khail, issued Mr. Saderkhail a power




                                                4
Case 1:17-cv-01290-RDA-JFA Document 81 Filed 01/22/20 Page 5 of 64 PageID# 684




 of attorney for carrying out SAK’s business dealings. Relator Saderkhail’s responsibilities

 included, inter alia, overseeing SAK’s warehouse and property dealings in Afghanistan and Dubai.

 He possesses first-hand knowledge of the factual assertions contained herein.

 12.      Defendant Supreme Foodservice GmbH is a privately held company formed under the laws

 of Switzerland. Supreme’s Middle East operations are headquartered in Dubai, United Arab

 Emirates at Level 8, Le Solarium Building. At all times relevant herein, the company also had

 offices in Switzerland, the Netherlands and the United States. Supreme’s address in Switzerland

 is c/o Umberg Treuhand AG, Zwinglistrasse 6, 8750 Glarus. Supreme’s office in the United States

 during the periods referenced herein was located at 11911 Freedom Drive #1180, Reston, VA

 20190.

 13.      Sader Al Khail General Trading LLC (aka, SAK Group FZCO, or “SAK”) is a privately

 held company formed under the laws of the United Arab Emirates. SAK operates as a logistics

 company that specializes in commodities transportation. The company’s addresses are listed as:

 Sheikh Mohammed Bin Zayed Road (E311 Road), Dubai, United Arab Emirates, and Office 718

 – Le Solarium Building Dubai Silicon Oasis, Dubai, United Arab Emirates.

 14.      Government Official A, whose significance is described further below, is an undisclosed

 secret partner of SAK who held a 50% ownership interest in SAK. SAK maintains a secret and

 confidential off-the-books accounting system wherein the main ledger report prepared in or about

 2013 states that of the SAK financial assets on hand, $28,855,269.50 USD belonged to

 Government Official A.

 15.      As part of the conspiracy to delay the implementation of the ANHAM SPV Contract, SAK

 acted as Supreme’s agent, fixer, and front company in the “purchasing,” seizing, and subsequently

 “leasing” of the Kandahar warehouse facilities. Because of this concerted activity Supreme




                                                 5
Case 1:17-cv-01290-RDA-JFA Document 81 Filed 01/22/20 Page 6 of 64 PageID# 685




 exercised dominion and control, and directly or indirectly possessed the Kandahar warehouse

 facilities and land. The Kandahar warehouse was never returned to, or in the control or possession

 of, ANHAM after being seized by a militia, which Supreme paid for directly or indirectly.

 16.    Stephen Orenstein was the Chief Executive Officer of Supreme and is a U.S. citizen

 residing in Germany. He played an integral role in the seizure of ANHAM’s Kandahar warehouse

 by orchestrating and approving the entire scheme to defraud the Government and covering up

 Supreme’s role in the seizure through concealment and misrepresentation of material facts to U.S.

 Government officials.

 17.    Soren Borup Norgaard is an attorney and corporate officer for Supreme and is a Danish

 citizen. Norgaard played an integral role in the seizure of ANHAM’s Kandahar warehouse by

 both coordinating the financial transactions responsible for allowing Supreme to assume control

 of ANHAM’s Kandahar warehouse and the underlying parcel of land and by orchestrating the

 unlawful interference with ANHAM’s interest therein.

 18.    Haji Obaidullah Sader Khail (“Sader Khail”) is the chief executive and principal owner of

 SAK. During the events detailed in this Second Amended Complaint, Sader Khail was the

 Chairman of the Afghan Business Counsel (in Dubai) and Honorable Consul of Afghanistan to

 Cyprus. Sader Khail is a citizen of Cyprus.

                                 JURISDICTION AND VENUE

 19.    This action arises under the Federal False Claims Act, 31 U.S.C. § 3729, et seq.

 20.    Subject matter jurisdiction over all stated causes of action brought pursuant to the False

 Claims Act is conferred upon this Court by 28 U.S.C. § 1331, in that this action arises under the

 laws of the United States, and by 31 U.S.C. § 3732, which specifically confers jurisdiction on this




                                                 6
Case 1:17-cv-01290-RDA-JFA Document 81 Filed 01/22/20 Page 7 of 64 PageID# 686




 Court for actions brought pursuant to 31 U.S.C. §§ 3729 and 3730. Jurisdiction over all state law

 claims is conferred by supplemental and pendent jurisdiction.

 21.     Venue is proper in the United States District Court for the Eastern District of Virginia

 pursuant to 28 U.S.C. § 1391(c) and 31 U.S.C. § 3732(a) as the Court has personal jurisdiction

 over at least one Defendant who can be found in, resides, transacts business, or has performed acts

 proscribed by 31 U.S.C. § 3729 in this district. Each Defendant also caused false claims to be

 made or certified in this jurisdiction and has contacts with the United States sufficient to confer

 jurisdiction under the False Claims Act.

 22.     The Court has personal jurisdiction over Defendant Supreme Foodservice GmbH because

 it has purposefully availed itself of the benefits and protections of U.S. law by entering into the

 SPV contract at issue in this action and by maintaining an office at 11911 Freedom Dr # 1180,

 Reston, VA 20190 that serviced the contract. Moreover, as a member of the conspiracy described

 herein, the jurisdictional acts of its co-conspirators are imputed to it.

 23.     The Court has personal jurisdiction over Defendant Orenstein because he has purposely

 availed himself of the benefits and protections of U.S. law in connection with the SPV contract at

 issue in this action. He is a U.S. citizen who was born in Frankfurt, Germany. After his company

 obtained the SPV contract for Afghanistan, he participated in business meetings concerning that

 contract in his company’s office at 11911 Freedom Dr # 1180, Reston, VA 20190. In January

 2019, he also attended, as a witness and observer, a two-week trial concerning the SPV contract

 before the Armed Services Board of Contract Appeals in Falls Church, Virginia. He also

 committed overt acts in Washington, D.C. and/or Virginia to plan and further effectuate the

 conspiracy outlined in this Second Amended Complaint. Moreover, as a member of the conspiracy

 described herein, the jurisdictional acts of his co-conspirators are imputed to him.




                                                    7
Case 1:17-cv-01290-RDA-JFA Document 81 Filed 01/22/20 Page 8 of 64 PageID# 687




 24.    The Court has personal jurisdiction over Defendant Norgaard because he has purposely

 availed himself of the benefits and protections of U.S. law in connection with the SPV contract at

 issue in this action. Defendant Norgaard committed overt acts in Washington, D.C. and/or

 Virginia to plan and further effectuate the conspiracy outlined in this Second Amended Complaint.

 He also participated in business meetings concerning the SPV contract in his company’s office at

 11911 Freedom Dr # 1180, Reston, VA 20190. Moreover, as a member of the conspiracy

 described herein, the jurisdictional acts of his co-conspirators are imputed to him.

 25.    The Court has personal jurisdiction over Defendant Sader Al Khail General Trading LLC

 because it has purposefully availed itself of the benefits and protections of U.S. law by performing

 a portion of the SPV contract at issue in this action as a subcontractor of Supreme; because its

 President and Managing Director, Haji Obaidullah Sader Khail participated in meetings

 concerning the contract at 11911 Freedom Dr # 1180, Reston, VA 20190 and because Sader Khail

 committed overt acts in Washington, D.C. and/or Virginia to plan and further effectuate the

 conspiracy outlined in this Second Amended Complaint. Moreover, as a member of the conspiracy

 described herein, the jurisdictional acts of its co-conspirators are imputed to it.

 26.    The Court has personal jurisdiction over Defendant Haji Obaidullah Sader Khail because

 he participated in meetings concerning the contract at 11911 Freedom Dr # 1180, Reston, VA

 20190 and because committed overt acts in Washington, D.C. and/or Virginia to plan and further

 effectuate the conspiracy outlined in this Second Amended Complaint. Moreover, as a member of

 the conspiracy described herein, the jurisdictional acts of his co-conspirators are imputed to him.

 27.    Pursuant to the requirements of 31 U.S.C. § 3730(b), Plaintiff-Relators voluntarily

 provided the federal government with a pre-filing written disclosure containing substantially all

 the information in support of the allegations made herein.




                                                   8
Case 1:17-cv-01290-RDA-JFA Document 81 Filed 01/22/20 Page 9 of 64 PageID# 688




 28.    To the extent jurisdictionally required, Plaintiff-Relators are original sources of the

 information contained in this Second Amended Complaint within the meaning of 31 U.S.C. §

 3730(e)(4); they have direct and independent knowledge of the information contained herein; and

 they have voluntarily provided such information to the United States Government.

 29.    Plaintiff-Relators have complied with all conditions precedent to bringing this action.

                 FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

 30.    Defendant Supreme served as a prime vendor for U.S. interests in Afghanistan beginning

 in June 2005 under contract SPM300-05-D-3130, which ran through December 12, 2010. On

 November 10, 2010, Supreme’s contract was extended through December 12, 2012, pursuant to a

 non-competitive bridge contract (“the First Bridge Contract”) so that the Defense Logistics

 Agency, Troop Support (“DLA”) would have time to solicit bids and award a new competitive

 contract and to give the new contractor time to prepare to commence deliveries before DLA’s

 purchases from Supreme were terminated.

 31.    On April 26, 2011, DLA issued Solicitation No. SPM300-11-R-0063, contemplating the

 award of a single indefinite-delivery/indefinite-quantity, fixed-price contract for the supply and

 delivery of food items to the U.S. military throughout various sites in Afghanistan.             This

 Solicitation was intended to replace the SPV contract then in place with Supreme.

 32.    The solicitation closed on July 13, 2011, and DLA received complete proposals from four

 offerors. DLA determined that Supreme’s and ANHAM’s proposals were the two best offers. The

 new contract was awarded to ANHAM on June 22, 2012 and called for deliveries by ANHAM to

 commence on December 22, 2012 after a six month “ramp up” period.

 33.    To compete for and ultimately win the SPV contract, ANHAM had to design and build two

 massive warehouses in Afghanistan through which the storage, processing, and delivery of




                                                 9
Case 1:17-cv-01290-RDA-JFA Document 81 Filed 01/22/20 Page 10 of 64 PageID# 689




 foodstuffs to the U.S. military troops, NATO troops, and associated identified parties, would

 occur—one primary warehouse in Bagram, Afghanistan to serve the northern portions of the

 country, and another in Kandahar, Afghanistan to serve the southern portions of the country.

 34.    In June 2011, to obtain a location for the Kandahar warehouse, ANHAM’s agent Afghan

 Fleet and Group Services, Inc. (“AFGS”) entered into an Agreement and Bill of Sale with Afghan

 Meco Logistics Services (“MECO”) and its partners whereby ANHAM acquired a 50% ownership

 interest and the right to build a warehouse on 48 Jeribs of land located in Kandahar province. Per

 the terms of the Agreement and Bill of Sale, ANHAM was to retain a 50% ownership stake in the

 full tract of land but the constructed warehouse and other improvements would all sit on portions

 of the tract owned 100% by ANHAM.

 35.    ANHAM proceeded immediately to build on this property the second largest warehouse in

 the country (exceeded in size only by its Bagram warehouse), as well as living and working space

 for up to 500 workers at a cost of approximately $20 million USD.

 36.    In order for ANHAM to be competitive and win the Afghanistan SPV contract over

 incumbent Supreme, it had to invest approximately $52.8 million to construct warehouse

 infrastructure.

 37.    ANHAM chose to risk the approximately $52.8 million to construct the warehousing

 facilities in Afghanistan and knew that it could not bill the Government for that construction and

 that, if the contract was ultimately not awarded to ANHAM, the funds put at risk would be lost.

 38.    ANHAM’s investment in construction of the warehouse allowed ANHAM to win the

 competitively awarded SPV contract on June 22, 2012, approximately a year after ANHAM

 purchased the Kandahar property. On June 19, 2012, a few days before the new contract was

 awarded to ANHAM, DLA extended Supreme’s sole-source bridge contract from December 13,




                                                10
Case 1:17-cv-01290-RDA-JFA Document 81 Filed 01/22/20 Page 11 of 64 PageID# 690




 2012 through December 12, 2013 (the “Second Bridge Contract”) to provide time for adjudication

 of bid protests and other potential delays in the commencement of deliveries under the new

 contract. Supreme was the only viable option for the Government to obtain the necessary food for

 its military personnel in Afghanistan until ANHAM was able to begin performance under the SPV

 contract.

 39.    The Second Bridge Contract was sole-source and terminable-at-will. A Justification and

 Approval (“J&A”) document, which justifies and obtains approval, is required by

 the FAR (Subpart 6.3) for contract solicitations that use other than full and open competition, often

 referred to as a sole source contract. Due to the sole source nature of the bridge contract, DLA, as

 a matter of law, had to issue a formal J&A document.

 40.    On November 10, 2010 DLA’s responsible contracting officer, Dennis Strolle, issued the

 J&A for Supreme’s First Bridge Contract. DLA explicitly states in the J&A that, “should a

 competitively awarded contract be put into place ahead of the projected timeline, [Supreme’s]

 contract extension will be terminated . . . .” (emphasis added). This J&A was approved and

 finalized on November 19, 2010 by Nancy Heimbaugh, DLA’s Senior Procurement Executive.

 This J&A establishes that DLA was going to immediately terminate Supreme’s Bridge Contract

 the moment the new prime vendor was able to commence performance.

 41.    On June 11, 2012 Strolle issued a second J&A confirming that as soon as ANHAM could

 commence performance “no additional orders will be placed against the bridge contract.”

 (emphasis added). This J&A was approved and finalized on June 21, 2012 by Nancy Heimbaugh,

 DLA’s Senior Procurement Executive.

 42.    DLA possessed the lawful ability to terminate the Second Bridge Contract under the FAR

 standard termination clause found at 48 C.F.R. §§ 52.249-2 & 52.249-6 (“[T]he Government may




                                                  11
Case 1:17-cv-01290-RDA-JFA Document 81 Filed 01/22/20 Page 12 of 64 PageID# 691




 terminate performance of work under [the bridge] contract in whole or, from time to time, in part

 if the Contracting Officer determines that a termination is in the Government’s interest”).

 43.    On June 22, 2012, DLA awarded Contract No. SPM300-12-D-3571 to ANHAM for a

 projected 66-month duration with a potential value greater than $8 billion. DLA determined that

 Supreme’s bid was the second-best offer, primarily because Supreme proposed to charge the

 Government rates that were 44% higher than the rates ANHAM would charge.

 44.    On June 29, 2012 DLA issued a written debriefing documents explaining its decision to

 award the Afghanistan SPV contract to ANHAM. Those briefing documents provide that the total

 evaluated price ANHAM would charge compared to Supreme would save the Government

 approximately $1.5 billion. DLA concluded that the lower cost was ultimately the reason it

 awarded the contract to ANHAM. DLA reached this conclusion after preparing a detailed

 comparative analysis of Supreme and ANHAM. DLA concluded that ANHAM’s proposal

 represented the best value to the Government because Supreme’s technical superiority was not

 worth the 44% price premium Supreme intended to charge the Government.

 45.    Supreme filed bid protests that resulted in the imposition of two “statutory stays” pursuant

 to 31 U.S.C. § 3553(d)(3), the first of which Supreme filed on July 5, 2012. The filing of this bid

 protest resulted in DLA issuing ANHAM a stop work order on July 5, 2012 that remained in place

 until December 7, 2012. A second “statutory stay” resulted in the issuance of a second stop work

 order that commenced on February 20, 2013 and ended on March 27, 2013.

 46.    The complexity of the Afghanistan SPV contract and the logistics required to switch

 vendors led the contract to include a six-month implementation phase, or “ramp-up” period,

 during which Supreme would remain the principal supplier under the Second Bridge Contract until

 ANHAM had in place the required stock of goods to succeed Supreme and became responsible for




                                                 12
Case 1:17-cv-01290-RDA-JFA Document 81 Filed 01/22/20 Page 13 of 64 PageID# 692




 supplying all the relevant Department of Defense Activity Address Codes (“DODAACs”) set forth

 in ANHAM’s SPV contract. The “ramp-up” period was set to end on December 22, 2012.

 47.    Upon information and belief, Supreme was also required under its SPV contract to provide

 a “ramp-down” schedule for this period and to assist in the transition.

 48.    The Government intended to and would have terminated Supreme’s Second Bridge

 Contract as soon as ANHAM was able to commence performance under the SPV contract. The

 Government stated its intent to do so in the J&As that it issued.

 49.    Importantly, the Government had no other option but Supreme until ANHAM was able to

 commence performance as the Government determined that, other than ANHAM, Supreme was

 the only other viable contractor capable of actually providing the goods and services required under

 the Afghanistan SPV contract.

 50.    During the ramp-up period between June 22, 2012 and December 22, 2012 ANHAM’s

 Kandahar and Bagram warehouse facilities were substantially completed such that ANHAM

 anticipated that it would be prepared to commence deliveries by December 22, 2012, the

 conclusion of the six-month ramp up period. Supreme knew that if it engaged in fraudulent and

 unlawful conduct, it could extend the length of time it suppled the American troops and other

 personnel in Afghanistan beyond this December 22, 2012 date at prices 44% higher than the

 Government had agreed to pay ANHAM.

                                   Supreme’s First Bid Protest

 51.    On October 11, 2012 the Government Accountability Office (“GAO”) partially sustained

 Supreme’s first bid protest and recommended that DLA reevaluate the Experience/Past

 Performance factor consistent with the solicitation evaluation criteria and determine whether that

 reevaluation altered the outcome of the award.




                                                  13
Case 1:17-cv-01290-RDA-JFA Document 81 Filed 01/22/20 Page 14 of 64 PageID# 693




 52.    DLA accepted GAO’s October 11, 2012 determination and implemented the recommended

 reevaluation. The reevaluation period ran from that date until December 7, 2012, when DLA re-

 awarded the contract to ANHAM. DLA determined that the re-awarding of the contract was

 justified because any existing technical capabilities Supreme had to offer were not worth the 44%

 price premium reflected in Supreme’s bid proposal.

 53.    The re-award occurred on December 7, 2012, prior to the expiration of the original ramp-

 up period on December 22, 2012. Supreme’s first bid protest and stop work order had been

 anticipated by DLA and was not expected to impact the schedule for commencement of deliveries

 under the ANHAM SPV Contract or termination of deliveries by Supreme.

 54.    In apparent recognition of the fact that its lawful protest was ultimately destined to fail,

 Supreme and its co-conspirators chose to initiate a fraudulent and unlawful course of conduct

 during this reevaluation period so as to force DLA to purchase supplies from Supreme at inflated

 prices. This course of fraudulent and anticompetitive conduct included the seizure of ANHAM’s

 Kandahar warehouse facility by an armed security force on or about November 23, 2012.

 55.    Supreme submitted a materially false and/or misleading letter to DLA on October 26, 2012

 (“October 26 Letter”) which asked DLA to include in its reevaluation of the responsibility

 determination DLA reached as to ANHAM’s ability to perform the contract. The October 26

 Letter was an act in furtherance of a conspiracy by Supreme and its Defendant co-conspirators

 aimed at disqualifying ANHAM as a “responsible contractor” by interfering with its ability to

 construct necessary warehousing and thereby inducing continued orders under Supreme’s Second

 Bridge Contract at prices 44% higher than those under the ANHAM SPV Contract.

 56.    Upon information and belief, the October 26 Letter was the product of a political

 interference operation carried out at the direction of Supreme. The unanimous opinion of the




                                                14
Case 1:17-cv-01290-RDA-JFA Document 81 Filed 01/22/20 Page 15 of 64 PageID# 694




 contracting officer and everyone he consulted was that the allegations set forth in the October 26

 Letter were not credible. Supreme knew or should have known that the allegations it raised against

 ANHAM in its October 26 Letter were materially false and/or misleading and that submitting it to

 DLA would result in delay in the re-awarding of the contract to ANHAM.

           Defendants Engage in Fraudulent and Anticompetitive Conduct by Taking
       Control of ANHAM’s Kandahar Warehouse Facilities Under Threat of Deadly Force

 57.      As the lawful but ill-fated reconsideration process progressed, Defendants Norgaard and

 Sader Khail sometimes met weekly in SAK’s Dubai office to determine what could be done to

 interfere with ANHAM’s business activities and how to take control of ANHAM’s Kandahar

 warehouse. These discussions commenced in or about the middle of 2012.

 58.       These meetings were held within earshot of Relator Saderkhail, when he was physically

 present in an office adjacent to the location of these weekly meetings. A half-height glass partition

 wall structure separated Relator Saderkhail’s office from the location where the meetings were

 conducted. He readily overheard the meeting discussions. A repeated topic of conversation

 Relator Saderkhail overheard was directed at preventing ANHAM from initiating performance of

 its Afghanistan SPV contract. Those discussions eventually focused on how SAK and Supreme

 could take control of ANHAM’s Kandahar warehouse.

 59.      During these meetings Relator Saderkhail overheard Orenstein, Norgaard and Sader Khail

 agree that obtaining control over ANHAM’s Kandahar warehouse was the course of action they

 would carry out to derail ANHAM’s ability to commence performance of its SPV contract.

 60.      Relator Saderkhail also overheard SAK and Supreme discuss utilizing Syed Sultanag to

 locate the owners of record of the Kandahar warehouse property.

 61.      Sometime prior to November 10, 2012, Mohammad Anwar Abdulwahid (“Haji Anwar”),

 an Afghan citizen and owner of MECO, was fraudulently induced by agents of Supreme and SAK



                                                  15
Case 1:17-cv-01290-RDA-JFA Document 81 Filed 01/22/20 Page 16 of 64 PageID# 695




 to breach the June 2011 Agreement and Bill of Sale by which MECO had sold the property on

 which the Kandahar warehouse was located to ANHAM/AFGS.

 62.     Defendants brought Haji Anwar to Dubai on or about November 10, 2012 to execute a

 Commercial Lease Agreement and Asset Purchase Agreement on behalf of MECO.                      The

 agreement was executed by Anwar and by Sader Khail in the law offices of Charles Jackson. Also

 attending the signing was Government Official B, whose significance is described further below,

 as well as Supreme’s attorney Charles Jackson, Norgaard, Sultanag, and Relator Saderkhail.

 63.     The consideration for MECO’s breach of its obligations to ANHAM was initially provided

 on November 14, 2012, through a $20 million UBS bank guarantee issued against a Supreme

 account. The payment guarantee letter, Reference No. 30GA-E63981-7J1H, identified SAK as

 the debtor and MECO/Haji Anwar as the beneficiaries. The payment was valid through January

 6, 2013. UBS banker Markus Krummenacher drafted the bank guarantee, writing:

 64.     We have been informed that Afghan Meco Logistics Services and Mohammad Anwar

 Abdulwahid (collectively the “Sellers”) have concluded on 10 November 2012 a contract (the

 “Asset Purchase Agreement”) with Sader Al Khail General Trading LLC… (the “Buyer”), for

 certain assets, including a warehouse under construction, situated on a plot of land in Afghanistan.

 As per paragraph 5.3 of the Asset Purchase Agreement, the payment of the purchase price (the

 “Purchase Price”) shall be secured, up to USD 20,000,000, by a bank guarantee in favour [sic] of

 the Sellers.

 65.

 66.     Supreme provided the $20 million bank guarantee and ultimately transferred nearly $16.8

 million to SAK without entering into a written agreement with SAK. As late as 2015, approaching

 three years after the payment of funds, no written agreement between Supreme and SAK had been




                                                 16
Case 1:17-cv-01290-RDA-JFA Document 81 Filed 01/22/20 Page 17 of 64 PageID# 696




 prepared or signed regarding the disposition of the Kandahar warehouse. Supreme’s auditors

 ultimately required the preparation of a written agreement to support the massive transfer of funds.

 67.    SAK and Supreme knew that ANHAM had constructed a multi-million-dollar warehouse

 complex in Kandahar on land rightfully and legally belonging to ANHAM. SAK and Supreme

 further knew that with MECO’s approval they could deploy a private armed militia to take

 possession of the Kandahar warehouse facilities under threat of deadly force.

 68.     SAK and Supreme knowingly and tortuously induced MECO to breach its Agreement and

 Bill of Sale of June 2011 with ANHAM by executing a Commercial Lease Agreement and Asset

 Purchase Agreement dated November 10, 2012 with SAK. The fraudulent inducement included

 falsely alleging to MECO that the governments of the United States and Afghanistan would not

 permit ANHAM to perform the SPV contract, and by falsely alleging that ANHAM would not be

 able to utilize MECO for any services under the SPV Contract.

 69.    Supreme, through its agent and co-conspirator SAK, offered to pay MECO an enormous

 amount of money -- $16.2 million -- in exchange for MECO breaching its agreement with

 ANHAM and transferring control of the Kandahar warehouse facility and underlying land to SAK

 for the benefit of Supreme. They also agreed to make future payments of $3 million annually to

 MECO during the first two years of possession.

 70.    On November 15, 2012, Supreme executive Norgaard e-mailed Sader Khail to obtain a

 third-party surveyor who could issue a report that would “set out the total amount of expenditure

 . . . required to complete the construction and fit out of the Assets in order for the Assets to be a

 fully operational US Department of Defence food warehouse and support facilit[y] compliant with

 VETCOM Standards.”




                                                  17
Case 1:17-cv-01290-RDA-JFA Document 81 Filed 01/22/20 Page 18 of 64 PageID# 697




 71.    On November 16, 2012, Norgaard sent an e-mail to Sader Khail containing specific

 language to be used to terminate various agreements, which Norgaard had admittedly never seen,

 between Meco, KGC and Mr. Anwar on one side and Anham and AFGS on the other side.

 Norgaard provided the following language, in relevant part:

        Anham and AFGS have despite numerous written and verbal demands and
        warnings by us refused to pay for the services we have provided on the following
        agreements:

        $4.4m for services provided under the National Afghan Trucking agreement
        $x.xm for lease of land in Kandahar
        $x.xm for security services for the land
        $x.xm for security wall on the land
        $x.xm for clearing the land
        $x.xm for foundation works
        $x.xm for other works and services

        The total amount owed to us is in excess of $15m and part of the amount has been
        owed to use for more than 15 months.

        It is our position that Anham [sic] and AFGS are in breach of their obligations owed
        to Meco, KGC and Mr. Anwar under the above agreements and under law and that
        such breaches have not been remedied Anham [sic] and AFGS despite multiple
        demands. In that regard, Meco, KGC and Mr. Anwar hereby forthwith terminate
        the above agreements and any other agreement existing between us and
        Anham/AFGS/other companies affiliated with Anham of [sic] AFGS.

 72.    None of these allegations were true, and the wording was provided by Supreme as a pretext

 for interfering with ANHAM’s pre-existing agreements and to seize ANHAM’s substantial assets

 comprising the Kandahar warehouse.

 73.    Sader Khail forwarded the message to SAK’s General Manager, Mohsan Ishtiaq, for

 implementation. On information and belief, MECO knew that the allegations were untrue and

 therefore never sent the recommended notice of termination to ANHAM.




                                                18
Case 1:17-cv-01290-RDA-JFA Document 81 Filed 01/22/20 Page 19 of 64 PageID# 698




 74.    In a November 21, 2012 e-mail, Supreme’s Jan Langenbach informed Sader Khail and two

 other Afghan business associates that Supreme would be deploying a team to the Kandahar site to

 inventory the Kandahar warehouse and assume control over security.

 75.    In a series of e-mails culminating on November 22, 2012, Sader Khail and Norgaard

 discussed a proposal from Hill International to perform a third-party survey and cost completion

 analysis of the Kandahar warehouse site. Hill International’s job proposal identified MECO and

 SAK as the “Seller” and “Buyer” of the warehouse site, respectively. The proposal included Hill

 International’s requirement that it be paid AED 110,000 as a mobilization fee.

 76.    Ernie Pallett is Supreme’s Director of Security – Corporate & Legal Affairs. On November

 22, 2012, he e-mailed Syed Sultanag, a businessman who had dealings with SAK and MECO, a

 message stating:

 77.    We are ideally aiming to have our staff at the site tomorrow and to provide security I will

 be deploying two vehicles with armed guards as additional support for our staff and another vehicle

 to extract them to our nearby site if needed…I believe Mr[.] Haji Obaidullah will also have his

 own security personnel on site...

 78.    Syed Sultanag worked closely with certain corrupt, high-ranking Afghan officials to carry

 out the seizure of ANHAM’s Kandahar warehouse. These high-ranking Afghan government

 officials are hereinafter referred to as “Government Official A” and “Government Official B.” The

 identities of Government Official A and Government Official B are known to the Defendants and

 have been disclosed to the United States Government.

 79.    Government Official A and Government Official B are known to have engaged in

 extrajudicial killings, forced disappearances and torture, such that their identities are omitted from




                                                  19
Case 1:17-cv-01290-RDA-JFA Document 81 Filed 01/22/20 Page 20 of 64 PageID# 699




 this Second Amended Complaint to ensure the physical safety of ANHAM personnel located in or

 traveling to Afghanistan.

 80.    Defendants’ seizure of the Kandahar warehouse on or about November 23, 2012 was

 carried out with assistance obtained because of payoffs made to Government Officials A and B.

 These payments, and Defendants’ subsequent nondisclosure of the payments to the United States

 Government, represent multiple violations of anti-kickback and bribery provisions of FAR,

 specifically 48 C.F.R. §§ 52.203-7 & 52.203-13.

 81.    Government Official A received a payoff of approximately $300,000 from Supreme for

 assisting with the armed security seizure of the Kandahar warehouse. Government Official A also

 obtained additional payoffs including a cash deposit of AED 367,000 ($100,000 US). Relator

 Saderkhail was directed to deposit cash into a bank account held in the name of Government

 Official A. This cash payment was made at the express and direct instruction of Defendant Sader

 Khail. Other payoffs made to Government Official A include paying for family travel. Relator

 Saderkhail has personal knowledge that such payments include (i) SAK paying for a 4-bedroom

 apartment at the Galleria Residence, Hyatt Regency Dubai, for Government Official A and six

 members of his family in June 2012, which was billed to Defendant Sader Khail’s personal

 MasterCard and Visa credit cards or paid for in cash; (ii) SAK providing airline tickets for six

 members of Government Official A’s family to travel between the United Kingdom and the United

 States in or about December 2013; (iii) SAK paying AED 3,000 to cover Government Official A’s

 UAE Dubai visa entry permit and to cover Government Official A’s business class travel from

 Dulles International Airport to Dubai in January 2015.

 82.    Government Official B likewise received payoffs for his assistance with the Kandahar

 warehouse seizure. These payoffs included placing Government Official B on the SAK company




                                                20
Case 1:17-cv-01290-RDA-JFA Document 81 Filed 01/22/20 Page 21 of 64 PageID# 700




 payroll at the rate of AED 7,000 (approximately $1,900 US) per month during the Kandahar

 warehouse seizure.

 83.       Upon information and belief, Government Official B received a payoff for witnessing the

 Asset Purchase Agreement and Commercial Lease between MECO and SAK on November 10,

 2012. The particulars of such payoff are uniquely within the control of SAK.

 84.       On or about November 23, 2012 an armed militia captured the Kandahar warehouse by

 threat of deadly force.

 85.       The sudden seizure of the warehouse occurred without ANHAM and AFGS having been

 provided with prior notice, explanation or justification. ANHAM’s and AFGS’s personnel were

 removed by force. Subsequent attempts to reenter the site met with the threat of deadly force and

 failed.

 86.       ANHAM did not understand what was transpiring regarding its warehouse until late

 December 2012, as it was receiving conflicting reports and was unable to obtain information from

 MECO or its owners.

 87.       On November 25, 2012, Supreme prepared an inventory on its own stationary of the seized

 contents        of     the     Kandahar       warehouse.           Those       contents     were

 subsequently disposed of by SAK and Supreme.

 88.       On December 5, 2012 Supreme’s Jan Langenbach e-mailed MECO’s Haji Anwar and

 Defendant Sader Khail after the parties agreed to accept Hill International’s proposal to conduct

 the third-party survey. Langenbach attached an engagement letter for Haji Anwar and Defendant

 Sader Khail to sign. The AED 110,000 mobilization fee was split evenly between Supreme and

 SAK, with each company paying AED 55,000.




                                                 21
Case 1:17-cv-01290-RDA-JFA Document 81 Filed 01/22/20 Page 22 of 64 PageID# 701




 89.     In December 2012, Government Official A travelled to the United States and remained

 there for several months to receive treatment for injuries received in an assassination attempt by a

 suicide bomber. During this time frame, Defendants Norgaard and Sader Khail visited with

 Government Official A. The particulars of their discussion are uniquely within the control of

 Defendants Supreme and Sader Khail. However, the purpose of this meeting was to retain

 Government Official A’s continued assistance with Defendants’ occupation of ANHAM’s

 Kandahar warehouse.

                       Supreme’s False and Fraudulent Second Bid Protest

 90.     After DLA re-awarded the Afghanistan SPV contract to ANHAM on December 7, 2012,

 Supreme filed a second post-award protest by Supreme on December 17, 2012.

 91.     By filing the December 17, 2012 bid protest, Supreme intended to obtain a “statutory stay”

 thereby preventing ANHAM from commencing performance of its Afghanistan SPV contract.

 This statutory stay would have required the Government to continue receiving supplies from

 Supreme until the stay was lifted.

 92.     On December 21, 2012 DLA decided that it would not issue a stop work order because the

 second bid protest was without merit. On January 3, 2013, Supreme filed a request for declaratory

 and injunctive relief to enforce the “statutory stay” and the Court of Federal Claims granted the

 relief on February 19, 2013, forcing DLA to issue a stop work order to ANHAM on February 20,

 2013.

 93.     Supreme knew at the time it filed its second bid protest and requested declaratory and

 injunctive relief to obtain the benefit of the “statutory stay” that the filings fraudulently concealed

 material facts. Had DLA known that Supreme had orchestrated the armed seizure of ANHAM’s




                                                   22
Case 1:17-cv-01290-RDA-JFA Document 81 Filed 01/22/20 Page 23 of 64 PageID# 702




 Kandahar warehouse and engaged in other acts in furtherance of a conspiracy to delay the

 transition to ANHAM, DLA would have possessed sufficient information to deny the stay.

 94.       At the time Supreme’s second bid protest was filed, Supreme necessarily knew that its

 seizure of ANHAM’s Kandahar warehouse under threat of deadly force meant that it no longer

 possessed a satisfactory record of business integrity and ethics as required under FAR § 9.104-

 1(d).

 95.       Supreme knew that it had been rendered a disqualified bidder rather than a “responsible

 business” by grossly violating the FAR’s mandatory integrity and business ethics requirements.

 96.       Supreme knew that in order to maintain a satisfactory record of integrity and business

 ethics it was required to engage in “[r]easonable and cooperative behavior” as specified under 48

 C.F.R. § 42.1501(a)(4), and “[b]usiness-like concern for the interest of the customer,” as specified

 under 48 C.F.R. § 42.1501(a)(7), and that its seizure of the Kandahar warehouse under threat of

 deadly force constituted a material consideration DLA would want to weigh before it could

 consider awarding the Afghanistan SPV contract to Supreme or continuing the bridge contract.

 97.       Supreme knew that the seizure of the Kandahar warehouse violated its implied duty of

 good faith and fair dealing owed to the Government under the terms of the Second Bridge Contract,

 as the core purpose thereof was to facilitate the transition to ANHAM.

 98.       Supreme’s second bid protest also alleged that the award to ANHAM was improper

 because DLA failed to adequately consider its October 26 Letter.

 99.       Supreme knew or should have known that its October 26 Letter contained materially false

 and/or misleading statements, and that the inclusion of that letter into its second bid protest

 amounted to a continuation of the fraudulent conduct that commenced during the reevaluation

 period.




                                                 23
Case 1:17-cv-01290-RDA-JFA Document 81 Filed 01/22/20 Page 24 of 64 PageID# 703




 100.   Defendants’ False and Fraudulent Conduct During the Second Bid Protest

 101.   During the pendency of the second bid protest Supreme and its co-conspirator SAK

 continued to engage in false and fraudulent activity.

 102.   On December 29, 2012 SAK executed Addendum No.1 to the Asset Purchase Agreement

 originally executed on November 10, 2012, between MECO, Haji Anwar, and SAK. As specified

 in that addendum, SAK purchased the Kandahar warehouse from MECO and Haji Anwar for $16.2

 million effective as of December 29, 2012. Government Official B executed Addendum No. 1 as

 a witness along with Charles Jackson, an attorney purportedly representing Supreme.

 103.   To hide Supreme’s involvement in the Kandahar warehouse seizure, SAK and Supreme

 did not execute a written Asset Purchase Agreement to transfer the Kandahar property to Supreme

 until, at the earliest, sometime in 2015, notwithstanding that Supreme paid SAK $16,781,600 for

 the land and warehouse seized from ANHAM on or about November 23, 2012. When the Asset

 Purchase Agreement was initially prepared in January 2013, it was back dated to December 29,

 2012 as the effective date of the sale, but it was not executed until several years after the fact.

 104.   On or about December 31, 2012, Supreme initiated a cash wire transfer through UBS, debit

 account    No.   CH91      0028    4284    2024    5067    V,    to   SAK,    IBAN      account       No.

 AE310260001024349628002, in the amount of $16,781,600. This wire transfer provided to SAK

 the $16.2 million required to purchase the Kandahar warehouse from MECO, plus an extra

 $581,600 as a payoff to SAK for assistance with the transaction and the seizure of the warehouse.

 105.   Supreme also made monthly payments to SAK in the amount of approximately $13,000

 for the wages of “security guards” who maintained the seizure of the Kandahar warehouse.

 106.   On January 4, 2013, Norgaard e-mailed Defendant Sader Khail and copied Jan

 Langenbach, stating: “I hope you have now arrived safely into Washington. We should when you




                                                   24
Case 1:17-cv-01290-RDA-JFA Document 81 Filed 01/22/20 Page 25 of 64 PageID# 704




 get back to Dubai finalize the Supreme/SAK documents in relation to our agreement on the

 Kandahar Warehouse. We have prepared the attached two drafts that we can discuss and hopefully

 sign when you get back”.

 107.   However, Norgaard admitted in a January 25, 2015 e-mail that the warehouse Asset

 Purchase Agreement for the Kandahar warehouse had yet to be finalized. As of that date, nearly

 $16.8 million in payments had been made to SAK with no executed agreements of any kind.

 108.   MECO was persuaded by SAK and Supreme to breach its agreements with ANHAM in

 exchange for a payment of $16.2 million and understanding that MECO would become a Supreme

 subcontractor. To that end, on January 8, 2013, Olivia Gendrot, a Supreme Contract Specialist,

 informed MECO’s Haji Anwar that his company had been awarded transportation contract No.

 SUP-2012-0013, effective January 15, 2013. The contract provided for fixed payments for each

 delivery MECO made from the Kandahar warehouse to various destinations throughout

 Afghanistan. However, upon information and belief, no work took place under that subcontract.

 109.   The Kandahar warehouse was never utilized commercially by SAK, Supreme or any other

 party. It was seized on behalf of Supreme solely to delay and with the intent of derailing the

 implementation of ANHAM’s SPV Contract. Supreme intended to interfere with ANHAM’s

 ability to mobilize, and to allow Supreme to fraudulently take additional funds from the

 Government at rates at least 44% higher than those charged by ANHAM. To conceal the lack of

 use of the warehouse, Supreme orchestrated pro-forma movements of water into the warehouse

 after third parties began questioning the absence of any commercial activities at the site.

 110.   Much of the Kandahar warehouse complex was dismantled and sold off. The seizure of

 the Kandahar warehouse by militia threating deadly force and selling off the contents and

 infrastructure of the seized property constitutes a form of and otherwise amounts to armed robbery.




                                                  25
Case 1:17-cv-01290-RDA-JFA Document 81 Filed 01/22/20 Page 26 of 64 PageID# 705




 111.   Supreme, represented by Defendant Norgaard, met with Defendant Sader Khail in

 Washington, D.C., or Virginia, as part of Defendants’ continuing conspiracy and fraudulent

 conduct to wrongfully seize and retain control over the Kandahar warehouse.

 112.   Supreme’s second bid protest was denied on March 27, 2013, at which time ANHAM was

 informed that the stop work order previously issued on February 20, 2013, was no longer in effect.

 113.   But for the second bid protest and the illegal seizure of the Kandahar warehouse by the

 Defendants, ANHAM would have been able to commence performance of the ANHAM SPV

 Contract at the conclusion of the six-month ramp-up period on December 22, 2012.

                         ANHAM’s Response to the Warehouse Seizure

 114.   ANHAM and its representative AFGS had no prior notice and had not been provided with

 either an explanation or justification for the armed seizure of the Kandahar warehouse facilities.

 115.   On December 23, 2012, ANHAM’s agent and Country Manager, Kabir Mohammad

 Arghandiwal, filed a petition with the National Assembly of Afghanistan’s Petitions and

 Complaints Committee seeking redress over the seizure of ANHAM’s Kandahar warehouse.

 116.   The petition outlined the Agreement and Bill of Sale entered between ANHAM, MECO,

 and partners, and outlined what ANHAM knew at that time—that its employees, contractors, and

 security force were “forcefully removed” by an armed, private militia unaffiliated with the Afghan

 Public Protection Force (“APPF”) and that ANHAM did not receive notice or justification for why

 the seizure occurred or who was responsible for the seizure.

 117.   The petition warned that further inability to access and utilize the site would cause

 ANHAM to “fail under…contractual obligations which constitute billions of dollars.”

 118.   On December 27, 2012, Arghandiwal received a response to his petition from Alhaj

 Obaidullah Barekzai, Director of Petitions and Complaints Committee. Barekzai confirmed that




                                                 26
Case 1:17-cv-01290-RDA-JFA Document 81 Filed 01/22/20 Page 27 of 64 PageID# 706




 the Petitions and Complaints Committee reviewed ANHAM’s petition and “decided that Ministry

 of Interior should visit the Land with proper security forces…and resolve the issue…Ministry of

 Interior should clean the Land from the unauthorized forces and hand over the Land to the head of

 this Company (ANHAM) to resume their work.”

 119.   On January 4, 2014, the Supreme Court of the Islamic Republic of Afghanistan, Appeal

 Courts Division of Kabul Province, issued an injunction in favor of ANHAM against, among

 others, Stephen Orenstein and other owners of Supreme, and the owner of SAK, pending the

 outcome of any judicial proceeding.

 120.   The injunction called for “all the installations, buildings, cold storage warehouses,

 appliances, equipment, and construction material, which are subject to dispute…be taken out of

 the control of current occupiers [Supreme]…[and] after the conclusion of the lawsuit, they may be

 transferred to their rightful owner [ANHAM].”

 121.   The Afghan official lawfully tasked with enforcing the injunction was Government Official

 B. However, Government Official B was receiving payoffs from SAK that included Official B

 having been placed on SAK’s employee payroll and receiving other cash payments. These payoffs

 caused Government Official B not to enforce the injunction.

 122.   Government Official B traveled to Dubai to formally witness and sign the Asset Purchase

 Agreement Addendum No. 1 between MECO and SAK, which provided for the transfer of the

 Kandahar warehouse to SAK for $16.2 million.

 123.   Upon information and belief, Government Official B received a payoff for witnessing

 Addendum No. 1 to Supreme’s Asset Purchase Agreement for the Kandahar warehouse.

 Knowledge of these payments is uniquely within the control of SAK and Supreme.




                                                 27
Case 1:17-cv-01290-RDA-JFA Document 81 Filed 01/22/20 Page 28 of 64 PageID# 707




 124.    The payments made to Government Officials A and B amount to violations of the Foreign

 Corrupt Practices Act (FCPA). These FCPA violations were initiated with the intent to force DLA

 to continue obtaining supplies and services from Supreme and were concealed from DLA.

               The Seizure of the Kandahar Warehouse is Reported to the Government

 125.    On January 16, 2013 ANHAM reported to the U.S. Government what limited information

 it knew about the seizure of its Kandahar warehouse. At that time, Beau Lendman, an ANHAM

 Senior Vice President, informed DLA via e-mail that “an armed private military has occupied the

 property surrounding [ANHAM’s] Kandahar Warehouse and is interfering with our use of the

 Facility.”

 126.    Lendman reported to the Government that the militia was “neither affiliated with the

 Afghan Military, Afghan Police nor the Afghan Public Protection Forces.” Lendman’s e-mail

 stated that ANHAM had already filed two legal proceedings in Afghanistan, and the company

 expected to have control of its warehouse back prior to mobilizing under the ANHAM SPV

 Contract. Lendman disclosed that ANHAM had been advised that the militia reported to an

 individual who served as a primary subcontractor under one of Supreme’s fuel delivery contracts.

 127.    On January 17, 2013 DLA requested that ANHAM respond to four questions regarding the

 Kandahar warehouse and further advised that prior to the implementation phase of the ANHAM

 SPV Contract ANHAM had to have all infrastructures completed at both its Bagram and Kandahar

 facilities.

 128.    On January 22, 2013 Beau Lendman responded to the questions posed by DLA. However,

 ANHAM still remained mostly in the dark about what had transpired. The response explained that

 the militia occupying the Kandahar warehouse site threatened armed conflict should ANHAM

 attempt to enter the site to perform work.




                                               28
Case 1:17-cv-01290-RDA-JFA Document 81 Filed 01/22/20 Page 29 of 64 PageID# 708




 129.    On January 31, 2013, DLA Contracting Officer Dennis Strolle e-mailed ANHAM that, per

 the ANHAM SPV contract, “all infrastructures shall be completed at your Kandahar facility...by

 March 7, 2013.”

 130.    On February 1, 2013 DLA required ANHAM to advise DLA in writing how it intended to

 perform on its Afghanistan contract if the Kandahar facility was no longer part of the supply

 equation.

 131.    On February 4, 2013 ANHAM responded by providing DLA with a back-up plan that

 assumed that ANHAM would regain control over its Kandahar warehouse.

 132.    On February 12, 2013, ANHAM transmitted a letter to the Chief Counsel of DLA, stating

 that the Afghan Government was “actively conducting a criminal investigation into the illegal

 seizure of ANHAM’s Kandahar [sic] facility by an armed private militia.” The letter reported that

 it was ANHAM’s understanding that “Supreme...has been involved in financing, and/or otherwise

 engineering, the seizure to force the extension of Supreme’s current prime vendor contract.”

 133.    Accompanying the February 12, 2013 letter was a list of Afghan officials and private

 citizens ANHAM believed had information relevant to the allegations and would cooperate with

 U.S. officials.

 134.    On March 27, 2013, ANHAM’s Afghan subcontractor, AFGS, e-mailed a letter to the

 Afghan Investment Support Agency (“AISA”) detailing the issues surrounding the seizure of the

 Kandahar warehouse. The letter stated that ANHAM was “in possession of information that our

 land and improvements were purportedly and illegally sold to one Haji Obaidullauh Sarder [sic]

 Khail...a primary subcontractor to Supreme Food Service, GmbH, a foreign business competitor

 of ANHAM.” However, until Relator Asadullah Saderkhail came forward in May 2015, ANHAM

 had insufficient evidence to prove its suspicions.




                                                 29
Case 1:17-cv-01290-RDA-JFA Document 81 Filed 01/22/20 Page 30 of 64 PageID# 709




 135.   AFGS further alleged “that the purported illegal seizure and sale were at the behest and

 planning of Supreme...in order to seek an illegal competitive advantage regarding certain U.S.

 Government Contracts that have been award[ed] to ANHAM.”

 136.   On April 6, 2013 Jay Ward, ANHAM’s Chief Operating Officer, e-mailed Capt. Michael

 Hansen of DLA, that “[ANHAM] doubt[s] that the Kandahar [warehouse] will be returned in time

 to meet initial operating requirements.”

 137.   On April 8, 2013 ANHAM’s Beau Lendman e-mailed DLA with an update on substantive

 modifications to its SPV proposal. Lendman informed DLA that the Kandahar warehouse was

 still under control of the private militia, but the seizure was not detrimental to ANHAM’s ability

 to perform under the contract, as ANHAM was trying to move forward with implementing a

 contingency plan involving the building of another warehouse at Camp Star, coupled with the

 supplemental utilization of ANHAM’s warehouse in Bagram.               This initial understanding

 ultimately proved to be incorrect. Instead, the failure to regain control of the Kandahar warehouse

 substantially delayed implementation of the ANHAM SPV Contract.

 138.   ANHAM was forced to replace its lost Kandahar facility by hastily constructing an

 emergency warehouse and foodservice facility known as Camp Star.

 139.   The Camp Star facility, which cost ANHAM an additional $10 million to construct, was

 much smaller than the seized Kandahar warehouse, and the construction delay and reduced size of

 the replacement facility prevented ANHAM from making deliveries to southern Afghanistan

 locations, which necessarily delayed and reduced ANHAM’s performance under the ANHAM

 SPV Contract.




                                                 30
Case 1:17-cv-01290-RDA-JFA Document 81 Filed 01/22/20 Page 31 of 64 PageID# 710




                                  Supreme Denies Wrongdoing

 140.   In response to direct questions from DLA following ANHAM’s January 16, 2013

 disclosure to DLA of the illegal seizure of its Kandahar warehouse, Supreme necessarily

 misrepresented or failed to disclose its role in the Kandahar warehouse seizure and the delay of

 ANHAM’s ability to perform the ANHAM SPV Contract.

 141.   On May 24, 2013, representatives from ANHAM and Supreme met separately with DLA

 at Supreme’s primary offices in Dubai. A draft agenda circulated prior to the meeting reveals that

 the topic of the meeting was transition of the SPV contract from Supreme to ANHAM, including

 “[w]ork details and critical tasks for Anham to assume full capability for the SPV contract mission

 by Dec[.] 2013.”

 142.   In a follow-up e-mail sent after the meeting on May 28, 2013, to Supreme’s Orenstein and

 ANHAM’s A. Huda Farouki, Vice Admiral Mark Harnitchek, DLA Director, recapped the

 meeting that had just been held in Dubai. Harnitchek stressed the importance of a “smooth

 transition” of the SPV contract, specifically with regards to the Kandahar warehouse facility, over

 which, Harnitchek noted, “both companies have some form of claim of ownership.” He stated he

 would not tolerate “meddling or intrusive actions” by Supreme.

 143.   Upon information and belief, Supreme did not disclose its illegal seizure of ANHAM’s

 Kandahar warehouse to DLA during or after this meeting but rather made misrepresentations to

 DLA denying any role in the seizure when confronted by DLA with ANHAM’s suspicion that

 Supreme had orchestrated the seizure.

 144.   Upon information and belief, Supreme withheld the information that it was actively

 preventing the transition of the SPV contract through espionage at the Bagram warehouse and its




                                                 31
Case 1:17-cv-01290-RDA-JFA Document 81 Filed 01/22/20 Page 32 of 64 PageID# 711




 continued illegal seizure of ANHAM’s Kandahar warehouse while representing to DLA that it was

 actively assisting with the requested “smooth transition.”

 145.   Following the May 24, 2013 meeting, Lourdes Valentin of DLA e-mailed ANHAM to

 demand “substantiating documentation regarding the occurrence at its Kandahar facility” and

 stated that ANHAM “must provide detailed information, as well as supporting documentation,

 regarding the steps it has taken, or will take, and the person(s) and/or office(s) ANHAM has

 contacted, or will contact, with associated timeframes.”

 146.   On June 3, 2013, ANHAM’s Chief Executive Officer, A. Huda Farouki, met privately with

 Stephen Orenstein. During this meeting, Orenstein admitted that Supreme had obtained ownership

 of the Kandahar warehouse but contended it did so to meet Supreme’s legitimate business needs.

 147.   On June 3, 2013 ANHAM responded to DLA’s request made by Valentin for substantiating

 documentation by submitting four items: (1) ANHAM’s complaint to the Upper and Lower houses

 of the Afghan Parliament; (2) responses from the Upper and Lower houses confirming that an

 investigation would take place; (3) ANHAM’s complaint to AISA; and (4) the APPF’s findings

 that the Kandahar warehouse site was being illegally held by an armed militia. On June 3, 2013

 Farouki emailed Vice Admiral Harnitchek to alert DLA that Orenstein admitted during the May

 28 private meeting held between Farouki and Orenstein that Supreme was in possession of

 ANHAM’s Kandahar warehouse. Farouki noted that Orenstein’s claim that Supreme obtained

 possession because it had a need for more warehouse space was disingenuous because Supreme

 was in the process of closing numerous warehouses throughout the country.

 148.   On June 4, 2013 Vice Admiral Harnitchek emailed Farouki acknowledging that DLA had

 reviewed the information ANHAM provided, and admitted that it was, in fact, “odd” that Supreme

 would be buying additional warehouse space, but that ANHAM had failed to provide “any




                                                 32
Case 1:17-cv-01290-RDA-JFA Document 81 Filed 01/22/20 Page 33 of 64 PageID# 712




 ‘smoking guns’ regarding seizures or any other alleged untoward behavior,” thus reiterating that

 the warehouse seizure and other “untoward” behavior by Supreme were material to DLA.

 149.   The perceived lack of substantiating documentation—directly caused by Supreme’s

 misleading communications with DLA and its general failure to disclose its unlawful and unethical

 behavior—resulted in DLA disregarding ANHAM’s assertion that the seizure of the Kandahar

 warehouse facility was more than a business dispute and, most significantly, the Second Bridge

 Contract continuing.

 150.   On June 10, 2013, Orenstein emailed Farouki acknowledging that Supreme secured the use

 of the Kandahar warehouse for its own use. The email asserted that Supreme was not aware of the

 contractual relationship ANHAM had with the landowner, and that local authorities in Kandahar

 had thoroughly investigated ANHAM’s allegations and concluded that the landowner was entitled

 to cancel the arrangements with ANHAM/AFGS for breach of contract. All the underlying factual

 assertions in the email were false. Orenstein also attached to his email a document claiming to

 constitute an official government report. That report was not on file with the Ministry of the

 Interior and was determined by the Ministry of the Interior to lack credibility.        Supreme

 manufactured the report as a smokescreen.

 151.   Facts demonstrating that Supreme did not secure the warehouse for its own use include:

 (1) Supreme already had in place a long-standing operational supply infrastructure and lacked an

 actual business need for additional warehousing in as much as Supreme was closing down

 warehouses throughout the country; (2) having lost the Afghanistan SPV contract, Supreme’s

 legitimate plans moving forward would be geared towards downsizing its supply operations, not

 expanding them; (3) Supreme failed to utilized the Kandahar warehouse facility for any

 meaningful commercial activity (some water was placed in the warehouse to camouflage the fact




                                                33
Case 1:17-cv-01290-RDA-JFA Document 81 Filed 01/22/20 Page 34 of 64 PageID# 713




 that the warehouse remained vacant and unused for any commercial purpose); (4) Supreme and

 SAK rendered the warehouse unusable by removing and selling-off critical warehouse

 infrastructure and equipment installed by ANHAM; (5) the enormous sum of money Supreme

 wired to SAK without having a written agreement in place; and (6) discussions Relator Asadullah

 Saderkhail overheard that the seizure was specifically engineered for the purpose of interfering

 with ANHAM’s ability to perform its Afghanistan SPV contract.

 152.   On June 28, 2013 ANHAM’s A. Huda Farouki responded to Orenstein’s June 10th email.

 In addition to identifying that the factual assertions in Orenstein’s email were false, Farouki

 attached a registered letter from the Afghanistan Ministry of the Interior (“MoI”) documenting that

 the report Orenstein relied upon amounted to a fake report that was not on file with the MoI and

 according to the MoI “does not have any credibility.”

 153.   On September 10, 2013, Supreme and ANHAM had a second transition meeting in Dubai

 in which they met separately with Vice Admiral Harnitchek of DLA. Orenstein and Supreme

 again misrepresented or failed to disclose their role in the seizure of the Kandahar warehouse and

 that they, in general, never intended to facilitate the transition, as their unlawful and obstructive

 conduct directly led to DLA’s continued payment of Supreme’s claims.

 154.   On September 19, 2013 the Court of Federal Claims rejected Supreme’s second bid protest,

 which it had filed in bad faith to delay the transition. The court noted, inter alia, that the October

 26 Letter “accuses Anham of misrepresentation in its proposal, claims that Supreme has now

 dropped.”

 155.   On September 19, 2013 Vice Admiral Harnitchek emailed Supreme and ANHAM to

 demand cooperation in the transition and to reiterate that DLA would not tolerate “meddling or

 intrusive actions” by Supreme.




                                                  34
Case 1:17-cv-01290-RDA-JFA Document 81 Filed 01/22/20 Page 35 of 64 PageID# 714




 156.   On September 25, 2013 DLA wrote ANHAM stating, inter alia, “DLA Troop Support notes

 that Camp Star alone fails to bring Anham in compliance with the terms and conditions of its

 contract. Anham has offered a number of explanations for the loss of its originally proposed

 Kandahar warehouse, and none of its proffered excuses absolve Anham of the requirement to

 maintain pallet positions required by the contract.”

 157.   DLA’s September 25, 2013 letter evidences the Government’s general disbelief in the

 claim that the seizure of the Kandahar warehouse was part of a conspiracy initiated between

 Supreme and SAK to seize ANHAM’s Kandahar warehouse to derail and/or delay ANHAM’s

 ability to provide supplies to the Government in accordance with the terms of the Afghanistan SPV

 contract DLA awarded to ANHAM. The resulting delay in full performance was intended to cause,

 and in fact did cause, the government to be charged substantially higher rates than the Government

 would have been charged under the terms of the ANAHM SPV Contract but for the fraudulent,

 unlawful and illegal actions identified in this Second Amended Complaint.

 158.   At no point during the period in which DLA was paying Supreme under it Second Bridge

 Contract did it have actual knowledge of any of the fraudulent, corrupt, or anticompetitive conduct

 engaged in by Defendants.

 159.   Because of the conspiracy and fraudulent course of conduct set forth in this Second

 Amended Complaint, the complete transition of SPV orders from Supreme to ANHAM was

 delayed from December 22, 2012 until November 19, 2013 (the “Fraudulent Claim Period”).

 During that time period, Supreme submitted false claims for payment to the Government for its

 work under the Second Bridge Contract.

 160.   The claims Supreme submitted were false and contained material omissions because

 Supreme’s contractual relationship with the Government would have terminated on December 22,




                                                 35
Case 1:17-cv-01290-RDA-JFA Document 81 Filed 01/22/20 Page 36 of 64 PageID# 715




 2012 if Defendants had not engaged in the fraudulent course of conduct described in this Second

 Amended Complaint. Therefore, without the fraudulent course of conduct, Supreme would not

 have been entitled to any payments from the Government during this period.

 161.    The Government was forced to continue to make payments to Supreme to purchase the

 necessary food products until ANHAM could commence performance as no other viable

 contractors were available.

 162.    The false claims, filed as a result of Defendants’ fraudulent, corrupt, and anticompetitive

 course of conduct, resulted in Supreme overcharging the Government by at least $933 million and

 caused ANHAM to suffer lost revenues estimated at $1.21 billion, lost profits estimated at $182

 million, and cost of the Kandahar warehouse facility estimated at $20 million.

                            Afghan Government Concludes that the
                   Seizure of ANHAM’s Kandahar Warehouse was Unlawful

 163.    On or about August 1, 2013, the Afghanistan MoI acknowledged in response to questions

 posed by ANHAM, inter alia: (1) “no forces of the Ministry of the Interior or any other state entity

 were involved in the forcible eviction of the staff and labourers were expelled forcibly by armed

 persons belonging to Haji Obaidullah [Sader Khail]” and that “this action of theirs is contrary to

 law”;   (2) the militia force that seized control of the Kandahar warehouse “have no legal

 responsibility or license to provide security to private companies”; and (3) “the Minister of the

 Interior has instructed the Provincial Police Chief of Kandahar to take measures” to return the

 property in question to ANHAM/AFGS.

 164.    On January 4, 2014 the Supreme Court of the Islamic Republic of Afghanistan, Appeal

 Courts Division of Kabul Province, issued an injunction in favor of ANHAM against Supreme,

 SAK and others. This injunction was never enforced because the government official responsible




                                                 36
Case 1:17-cv-01290-RDA-JFA Document 81 Filed 01/22/20 Page 37 of 64 PageID# 716




 for doing so, Government Official B, was corrupted by payouts Supreme’s agents made to that

 official.

                   Events Following the Transition from Supreme to ANHAM

 165.    In early 2015, SAK and Supreme considered formalizing SAK’s transfer of the Kandahar

 warehouse to Supreme in connection with a handover of physical possession of the property for

 which SAK had been providing security. On January 24, 2015, Defendant Sader Khail e-mailed

 Norgaard:

         It is good to read that you would like to prepare an agreement between SAK and
         Supreme. As you know that SAK have [sic] no benefit in these contracts from
         beginning…till today. We did not face problems in our other business in
         Afghanistan but we faced very serious problems and complications in Afghanistan
         due to only for these contracts (Lease and Assets purchase). We will work on it
         and prepare the draft. We have to prepare the contract which should not be harmful
         for SAK and Supreme in future. I would not like to take anymore complication in
         future due to these contracts.

 This e-mail establishes that SAK had no stake in the Kandahar property in its own right, acted only

 as an agent for Supreme and was concerned about avoiding future “complications,” i.e., legal

 exposure, as a result of its actions.

 166.    On January 31, 2015, Hamuyoon Weyar, SAK’s Kabul Area Manager, e-mailed SAK’s

 general manager with an update concerning the warehouse handover. Weyar reported that he had

 traveled to Kandahar to complete the handover of the warehouse to Supreme’s staff and informed

 a Supreme employee that SAK required specific documentation be signed before it would hand

 over control of the warehouse to Supreme.

 167.    The Supreme official reportedly responded by telling Weyar that Supreme would be taking

 control of the warehouse at 8:00 a.m. the following day regardless of whether the proper

 documentation was in place. Sader Khail e-mailed Defendant Norgaard to confirm that the

 warehouse handover would occur on February 1, 2015.



                                                 37
Case 1:17-cv-01290-RDA-JFA Document 81 Filed 01/22/20 Page 38 of 64 PageID# 717




 168.     ANHAM did not obtain actual knowledge of the fraudulent scheme and additional

 supporting documentation until on or after May 2015 when Relator Saderkhail came forward with

 information and documentation demonstrating to ANHAM that Supreme and the other Defendants

 had engaged in a conspiracy to defraud ANHAM and the United States.

 169.     Relator Saderkhail has firsthand knowledge of the fact that the Kandahar warehouse was

 not used in any commercially reasonable way to fulfill Supreme’s or SAK’s business needs in the

 region and that the actual reason why the warehouse was seized was to interfere with ANHAM’s

 ability to commence performance of its Afghanistan SPV contract.

 170.     On or after May 2015 ANHAM obtained photographic evidence showing that, following

 Supreme’s seizure, the Kandahar warehouse was not utilized in any meaningful way. The

 photographs document that a small quantity of water was delivered to conceal that the Kandahar

 facility was never utilized for its intended purpose. The photographs further document that the

 location was used to house several empty shipping containers belonging to Haji Anwar.

 171.     The Government necessarily lacked “actual knowledge” that Supreme carried out the

 underlying fraud scheme because Supreme withheld its role in the seizure of the Kandahar

 warehouse and affirmatively misled the Government.

                                             COUNT I

                         VIOLATION OF 31 U.S.C. §§ 3729(a)(1)(A)
                  (Knowingly Presenting, or Causing to be Presented, a False or
                         Fraudulent Claim for Payment or Approval)

 172.     The allegations contained in the above paragraphs are hereby re-alleged as set forth fully

 above.

 173.     Defendants Supreme Foodservice GmbH, Supreme Group USA LLC, Sader Al Khail

 General Trading, LLC, Stephen Orenstein, Soren Borup Norgaard, and Haji Obaidullah Sader




                                                 38
Case 1:17-cv-01290-RDA-JFA Document 81 Filed 01/22/20 Page 39 of 64 PageID# 718




 Khail, by and through their officers, agents, supervisors, and employees, knowingly induced the

 United States Government through fraudulent means into extending, or not terminating, Supreme

 Foodservice GmbH’s prime vendor contract, SPM300-05-D-3130 and subsequent bridge

 contracts, by delaying Plaintiff-Relator ANHAM’s performance of its prime vendor contract,

 SPM300-12-D-3571, in violation of 31 U.S.C. § 3729(a)(1)(A).            The delay in ANHAM’s

 performance prevented the Government from exercising its right to terminate Supreme’s contract

 once ANHAM would have been able to commence performance but for the Defendants’ illegal

 seizure of the Kandahar warehouse and its bad faith and fraudulent bid protest filing on December

 7, 2012.

 174.   The acts detailed above, when taken in totality and viewed as a fraudulent course of

 conduct, delayed ANHAM from commencing performance on December 22, 2012 and thus caused

 the Government not to terminate Supreme’s Second Bridge Contract on that date and suffer $933

 million in damages of overpayments related to Supreme’s false claims.

 175.   Because Defendant Supreme Foodservice GmbH prevented the rightful termination of the

 Second Bridge Contract through fraudulent, corrupt and anticompetitive conduct in violation of

 the antitrust laws, all claims Supreme submitted to DLA after the date ANHAM would have begun

 performance under prime vendor contract SPM300-12-D-3571 but for the Defendants’ illegal

 seizure of the Kandahar warehouse and bad faith and fraudulent bid protest activity, constitute

 false claims in violation of False Claims Act.

                                            Materiality

 176.   As required under the False Claims Act, the fraudulent, corrupt, and anticompetitive

 conduct by Defendants was necessarily material to the Government’s decision to pay the claims

 submitted by Supreme under its Second Bridge Contract after December 22, 2012. Had the




                                                  39
Case 1:17-cv-01290-RDA-JFA Document 81 Filed 01/22/20 Page 40 of 64 PageID# 719




 Defendants not engaged in the fraudulent course of conduct, the Second Bridge Contract would

 have been terminated on that date and the Government would have made no more payments as no

 more work would have been completed by Supreme. Accordingly, the fraudulent course of

 conduct was necessarily material to the decision to pay because without the conduct, the decision

 to pay would not have transpired and the Government would not have paid against any claims

 from Supreme.

 177.   Further, the Government specifically concluded that the lower cost ANHAM would charge

 was the primary factor causing DLA to award the Afghanistan SPV contract to ANHAM. Actual

 knowledge that Supreme engineered a fraud scheme to ensure that DLA would be overcharged by

 44% of what ANHAM would have charged necessarily would have had “a natural tendency to

 influence” DLA’s decision to honor the billing invoices and to otherwise sanction Supreme.

 178.   At no point during the period which the Government was paying Supreme under its Second

 Bridge Contract did it have actual knowledge of any of the fraudulent, corrupt, or anticompetitive

 conduct engaged in by Defendants.

 179.   Further, even if the Government possessed actual knowledge of the fraud, the

 Government’s decision to continue to pay Supreme’s claims under the Second Bridge Contract is

 immaterial as it had no other choice. As a direct result of Supreme’s scheme to undermine

 ANHAM’s ability to perform, and with no other viable contractors capable of performing

 throughout the active theater of war, the Government had to continue to contract with Supreme for

 the continued provision of foodstuffs to the United States troops and other personnel in

 Afghanistan.




                                                40
Case 1:17-cv-01290-RDA-JFA Document 81 Filed 01/22/20 Page 41 of 64 PageID# 720




                                             Causation

 180.     The fraudulent course of conduct caused the Government to pay out money. But for the

 fraudulent course of conduct, the Government would have terminated the Second Bridge Contract

 on December 22, 2012 and Supreme would have not submitted, and the Government would not

 have paid, any claims after that date.

 181.     Defendants knew that their fraudulent, corrupt, and anticompetitive conduct would be

 material to the Government’s decision to pay, and Defendants knew that their scheme would result

 in the Government being overcharged for all of the supplies provided under Supreme’s Second

 Bridge Contract after December 22, 2012.

 182.     The United States has been damaged in the amount of at least $933 million—the difference

 between what Supreme charged the Government, at a minimum, while performing on its Second

 Bridge Contract versus what the Government would have paid ANHAM, had ANHAM

 commenced performance when it was originally scheduled to—before trebling, subject to proof at

 trial, as a result of Defendants’ knowing violations of the False Claims Act.

 183.     As set forth in the preceding paragraphs, Defendants knowingly violated 31 U.S.C.

 § 3729(a)(1)(A) and have thereby damaged the United States Government by their actions in an

 amount to be determined at trial by jury.

                                             COUNT II

                        VIOLATION OF 31 U.S.C. §§ 3729(a)(1)(B)
             (Knowingly Making, Creating or Using False Records or Statements to
                       Submit or Cause to be Submitted False Claims)

 184.     The allegations contained in the above paragraphs are hereby re-alleged as set forth fully

 above.




                                                 41
Case 1:17-cv-01290-RDA-JFA Document 81 Filed 01/22/20 Page 42 of 64 PageID# 721




 185.   Defendants Sader Al Khail General Trading LLC, Stephen Orenstein, Soren Borup

 Norgaard, and Haji Obaidullah Sader Khail knowingly made, created or used false records or

 statements to submit or cause Defendants Supreme Foodservice GmbH and Supreme Group USA

 LLC to submit false or fraudulent claims to the United States Government for payment under

 prime vendor contract SPM300-05-D-3130 in violation of 31 U.S.C. § 3729(a)(1)(B).

 186.   Defendants Supreme Foodservice GmbH and Supreme Group USA LLC, by and through

 their officers, agents, supervisors, and employees, did knowingly authorize various officers,

 agents, supervisors, and employees to make, use, create, or cause to be made, used or created, false

 records or statements to submit false claims and take the fraudulent, corrupt, and anticompetitive

 actions set forth above.

 187.   Defendants knowingly made, used, or created false records or statements to falsely

 represent to officials from the United States Government that they were not engaged in a fraudulent

 course of conduct and/or anticompetitive activity concerning the seizure of ANHAM’s Kandahar

 warehouse.

 188.   Defendants knowingly made, used, or created false records or statements to submit, or to

 cause to be submitted, false claims for payment when they knew that their fraudulent, corrupt, and

 anticompetitive course of conduct was causing the United States Government to pay substantially

 more than they would otherwise have paid but for the fraudulent course of conduct.

 189.   For example, Supreme’s bid protest on December 7, 2012, and its subsequent

 communications with the Government, materially omitted or misrepresented its violations of

 FAR’s mandatory integrity and business ethics regulations stemming from its corrupt and

 anticompetitive seizure of the Kandahar warehouse. These violations of the antitrust laws would

 have disqualified Supreme as a bidder for the SPV contract.




                                                 42
Case 1:17-cv-01290-RDA-JFA Document 81 Filed 01/22/20 Page 43 of 64 PageID# 722




 190.   Additionally, Defendants materially mispresented and omitted their role in the delayed

 transition to the ANHAM SPV Contract by not disclosing Defendants’ corrupt and anticompetitive

 seizure and occupation of the Kandahar warehouse to DLA during the May 23, 2013 meeting or

 any other previous or subsequent communications with the Government.

 191.   Also, Supreme continually materially misrepresented or omitted its willingness and actual

 effort to assist in the transition to the ANHAM SPV Contract, both through its communications

 with the Government and by violating explicit contractual provisions, while knowingly blocking

 that transition due to its continued corrupt and anticompetitive seizure of ANHAM’s Kandahar

 warehouse and bad faith bid protest.

 192.   Defendants knew that their fraudulent, corrupt, and anticompetitive conduct would be

 material to the Government’s decision to pay, and Defendants knew that their scheme would

 increase the Government’s costs under the contracts at issue.

 193.   The fraudulent, corrupt, and anticompetitive conduct by Defendants was necessarily

 material to the Government’s decision to pay the claims submitted by Supreme under its Second

 Bridge Contract after December 22, 2012. Had the Defendants not engaged in the fraudulent

 course of conduct, the Second Bridge Contract would have been terminated on that date and the

 Government would have made no more payments as no more work would have been completed

 by Supreme. Accordingly, the fraudulent course of conduct was necessarily material to the

 decision to pay because without the conduct, the decision to pay would not have transpired and

 the Government would not have paid against any claims from Supreme.

 194.   The fraudulent course of conduct therefore caused the Government to pay out money. But

 for the fraudulent course of conduct, the Government would have terminated the Second Bridge




                                                43
Case 1:17-cv-01290-RDA-JFA Document 81 Filed 01/22/20 Page 44 of 64 PageID# 723




 Contract on December 22, 2012 and Supreme would have not submitted, and the Government

 would not have paid, any claims after that date.

 195.     As set forth in the preceding paragraphs, Defendants knowingly violated 31 U.S.C.

 § 3729(a)(1)(B) and have thereby damaged the United States Government by their actions in an

 amount to be determined at trial by jury.

                                             COUNT III

                           VIOLATION OF 31 U.S.C. §§ 3729(a)(1)(C)
                           (Conspiracy to Violate the False Claims Act)

 196.     The allegations contained in the above paragraphs are hereby re-alleged as set forth fully

 above.

 197.     Defendants knowingly conspired with each other, and with others who are not named

 herein, known and unknown, to commit violations of 31 U.S.C. §§ 3729(a)(1)(A) and (B) as

 described above.

 198.     As described throughout this Second Amended Complaint, all Defendants knew, or should

 have known, about the scheme to defraud the United States by fraudulently inducing the United

 States Government into extending, or alternatively not terminating, Supreme’s foodservice

 contract by corruptly and illegally seizing control of ANHAM’s Kandahar warehouse, thereby

 knowingly delaying for nearly a year ANHAM’s ability to commence performance on its own

 contract and knowingly causing the submission of false claims. By participating in this scheme,

 Defendants implicitly agreed to form a conspiracy to violate 31 U.S.C. § 3729.

 199.     Each of the Defendants knowingly committed one or more overt acts in furtherance of the

 conspiracy to violate 31 U.S.C. § 3729(a)(1)(A) and (B), including but not limited to initiating the

 transmission and receipt of wire transfers for the sale of the Kandahar warehouse, arranging for




                                                    44
Case 1:17-cv-01290-RDA-JFA Document 81 Filed 01/22/20 Page 45 of 64 PageID# 724




 security at the warehouse site, and proposing contract language to terminate ANHAM’s contract

 with MECO.

 200.   This fraudulent, corrupt and anticompetitive activity was done in the name of Supreme

 Foodservice GmbH, Sader Al Khail General Trading, and other unnamed individuals and

 corporate co-conspirators.

 201.   Defendants knew, or should have known, that their fraudulent, corrupt and anticompetitive

 conduct would be material to the Government’s decision to pay, and Defendants knew, or should

 have known, that their scheme would increase the Government’s costs under the contracts at issue.

 202.   The fraudulent, corrupt, and anticompetitive conduct by Defendants was necessarily

 material to the Government’s decision to pay the claims submitted by Supreme under its Second

 Bridge Contract after December 22, 2012. Had the Defendants not engaged in the fraudulent

 course of conduct, the Second Bridge Contract would have been terminated on that date and the

 Government would have made no more payments as no more work would have been completed

 by Supreme. Accordingly, the fraudulent course of conduct was necessarily material to the

 decision to pay because without the conduct, the decision to pay would not have transpired and

 the Government would not have paid against any claims from Supreme.

 203.   The fraudulent course of conduct therefore caused the Government to pay out money. But

 for the fraudulent course of conduct, the Government would have terminated the Second Bridge

 Contract on December 22, 2012 and Supreme would have not submitted, and the Government

 would not have paid, any claims after that date.

 204.   As set forth in the preceding paragraphs, Defendants knowingly conspired to violate 31

 U.S.C. § 3729(a)(1)(A) and (B), and they have thereby damaged the United States Government by

 their actions in an amount to be determined at trial by jury.




                                                    45
Case 1:17-cv-01290-RDA-JFA Document 81 Filed 01/22/20 Page 46 of 64 PageID# 725




                                             COUNT IV

                          VIOLATION OF 31 U.S.C. §§ 3729(a)(1)(A)
                       (Implied False Certification as to 48 C.F.R. § 9.104)

 205.     The allegations contained in the above paragraphs are hereby re-alleged as set forth fully

 above.

 206.     Upon seizing ANHAM’s Kandahar warehouse under threat of deadly force, Supreme

 knowingly engaged in a disqualifying act because it could no longer satisfy the 48 C.F.R. § 9.104-

 1(d) mandatory integrity and business ethics responsibility requirement.

 207.     48 C.F.R. § 9.103(a) provides that “[p]urchases shall be made from, and contracts shall be

 awarded to, responsible prospective contractors only” (emphasis added), and § 9.103(b)

 establishes that “no purchase or award shall be made unless the contracting officer makes an

 affirmative determination of responsibility.”          The required mandatory responsibility

 determinations referenced above are set forth at 48 C.F.R. § 9.104 and include a requirement that

 DLA make an affirmative determination that Supreme possessed “a satisfactory record of integrity

 and business ethics.” 48 C.F.R. § 9.104-1(d) required Supreme to have engaged in “[r]easonable

 and cooperative behavior” and “[b]usiness-like concern for the interest of the customer.” 48

 C.F.R. §§ 42.1501(a)(4) & (7).

 208.     Supreme further knew that Government knowledge of Supreme’s role in the unlawful and

 anticompetitive seizure of ANHAM’s Kandahar warehouse would be material to the government’s

 affirmative responsibility determination.

 209.     The duty of good faith and fair dealing is implied in every government contract, and it

 forbids a contracting party from acting in such a way as to destroy the reasonable expectations of

 the other party regarding the benefits provided by the contract. Supreme knew that its role in




                                                  46
Case 1:17-cv-01290-RDA-JFA Document 81 Filed 01/22/20 Page 47 of 64 PageID# 726




 seizing the Kandahar warehouse violated its duty of good faith and fair dealing implied in its bridge

 contract, the core purpose of which was to facilitate the transition to ANHAM.

 210.   Pursuant to 48 C.F.R. § 9.103(a), the failure to satisfy the mandatory integrity and business

 ethics responsibility requirement was a material term and condition applicable to Supreme’s prime

 vendor contract SPM300-05-D-3130, to the bridge contracts issued in connection therewith, and

 with respect to the prime vendor contract that was the subject of Supreme’s second bid protest,

 SPM300-12-D-3571.

 211.   Supreme’s concealment of its role in the seizure of the Kandahar warehouse prevented

 DLA from deploying various methods to counter Supreme’s fraudulent behavior, including

 imposition of contractual penalties and remedies, negative CPARs ratings, and suspension and

 debarment proceedings.

 212.   Defendants’ knowing concealment of Supreme’s role in the unlawful and unethical seizure

 of ANHAM’s Kandahar warehouse rendered the filing by Supreme of its second bid protest a

 fraudulent action such that every invoice it submitted after seizing the warehouse would amount

 to an implied false certification of 48 C.F.R. § 9.104-1(d).

 213.   Every invoice Supreme submitted to DLA after it seized ANHAM’s Kandahar warehouse

 constitutes a false claim because the Government was only authorized to obtain purchases from

 and award contracts to entities that satisfied the § 9.104-1(d) integrity and ethical business

 responsibility standard, and Supreme knew that its course of fraudulent conduct that included the

 armed seizure of the Kandahar warehouse established that this standard no longer existed.

 214.   The fraudulent, corrupt, and anticompetitive conduct by Defendants was necessarily

 material to the Government’s decision to pay the claims submitted by Supreme under its Second

 Bridge Contract after December 22, 2012. Had the Government been aware that the Defendants




                                                  47
Case 1:17-cv-01290-RDA-JFA Document 81 Filed 01/22/20 Page 48 of 64 PageID# 727




 had engaged in the fraudulent course of conduct, the Second Bridge Contract would have been

 terminated on that date and the Government would have made no more payments as no more work

 would have been completed by Supreme.

 215.     Accordingly, the fraudulent course of conduct was necessarily material to the decision to

 pay because without the conduct, the decision to pay would not have transpired and the

 Government would not have paid against any claims from Supreme.

 216.     The fraudulent course of conduct therefore caused the Government to pay out money. But

 for the fraudulent course of conduct, the Government would have terminated the Second Bridge

 Contract on December 22, 2012 and Supreme would have not submitted, and the Government

 would not have paid, any claims after that date.

 217.     As set forth in the preceding paragraphs, Defendants’ implied false certification of § 9.104-

 1(d) constitutes a knowing violation of 31 U.S.C. § 3729(a)(1)(A) such that any claims Supreme

 submitted after the seizure of the Kandahar warehouse constitutes a false claim. Supreme thereby

 damaged the United States Government in an amount to be determined at trial by jury.

                                              COUNT V

                          VIOLATION OF 31 U.S.C. §§ 3729(a)(1)(A)
          (Implied False Certification as to the Second Bid Protest and Statutory Stay)

 218.     The allegations contained in the above paragraphs are hereby re-alleged as set forth fully

 above.

 219.     On December 17, 2012, Supreme filed a GAO protest challenging the December 7, 2012

 re-awarding of the Afghanistan SPV contract to ANHAM. Supreme initiated this bid protest in

 bad faith and as part of its continuing course of fraudulent conduct. Supreme anticipated that by

 filing its second bid protest it would obtain a “statutory stay” of the award of the Afghanistan SPV

 contract to ANHAM.



                                                    48
Case 1:17-cv-01290-RDA-JFA Document 81 Filed 01/22/20 Page 49 of 64 PageID# 728




 220.   Supreme knew that obtaining the “statutory stay” would result in delaying the date that

 ANHAM could commence performance. Supreme further knew and intended that this delay

 extend the period in which Supreme would continue charging DLA rates that were 44% higher

 than what DLA would have been charged.

 221.   DLA initially denied Supreme the statutory stay after Supreme filed its second bid protest

 of the re-award of the Afghanistan SPV contract SPM300-12-D-3571 to ANHAM.

 222.   Supreme filed for declaratory and injunctive relief demanding that the statutory stay be

 imposed. Supreme’s filing was intentionally false and misleading because Supreme knew that its

 fraudulent and anticompetitive conduct constituted a disqualifying act.

 223.   Supreme prevailed on its demand for declaratory and injunctive relief and the statutory stay

 was imposed, thereby halting ANHAM’s performance. However, Supreme knew that its seizure

 of the Kandahar warehouse was material to its entitlement to the statutory stay and knew or should

 have known that had Supreme admitted to its criminal and unlawful conduct, the stay request

 would have been denied.

 224.   Supreme’s concealment of its role in the seizure of the Kandahar warehouse prevented

 DLA and ANHAM from deploying various methods to defeat and counter Supreme’s request for

 declaratory and injunctive relief and would have terminated the second bid protest forthwith.

 225.   Supreme necessarily understood that had the government known that Supreme conspired

 to seize ANHAM’s Kandahar warehouse by threat of deadly force that DLA would have possessed

 grounds to summarily dismiss Supreme’s second bid protest and with it Supreme’s request for

 injunctive and declaratory relief.

 226.   Had the Government been aware that the Defendants had engaged in the fraudulent course

 of conduct, the Second Bridge Contract would have been terminated on December 22, 2012 and




                                                49
Case 1:17-cv-01290-RDA-JFA Document 81 Filed 01/22/20 Page 50 of 64 PageID# 729




 the Government would have made no more payments as no more work would have been completed

 by Supreme.

 227.    Accordingly, the fraudulent course of conduct was necessarily material to the decision to

 pay because without the conduct, the decision to pay would not have transpired and                  the

 Government would not have paid against any claims from Supreme.

 228.    Every invoice Supreme submitted because of obtaining the statutory stay constitutes a false

 claim in violation of 31 U.S.C. § 3729(a)(1)(A). Supreme thereby damaged the United States

 Government by its actions in an amount to be determined at trial by jury.

                                              COUNT VI

                          VIOLATION OF 31 U.S.C. §§ 3729(a)(1)(A)
                     (Implied False Certification as to 48 C.F.R. § 52.203-13)

 229.    Effective December 12, 2008, the FAR was amended to implement a mandatory disclosure

 rule for government contractors such that contractors had an affirmative duty to disclose to the

 relevant Inspector General and Contracting Officer the existence of “credible evidence” of a

 violation of federal criminal law involving fraud, conflict of interest, bribery, or gratuity violations

 found in Title 18 of the U.S. Code, a violation of the civil False Claims Act, or a “significant

 overpayment” on a government contract. The failure to disclose any such violation is grounds for

 suspension or debarment.

 230.    Effective June 22, 2012, Supreme and DLA executed a contract extension from December

 13, 2012 through December 12, 2013. Therein, Supreme agreed to and was bound to comply with

 the Contractor Code of Business Ethics and Conduct provision set forth in FAR § 52.203-13.

 231.    The Contractor Code Of Business Ethics And Conduct provision appearing at paragraph

 (b)(3)(i) states that: “The Contractor shall timely disclose, in writing, to the agency Office of the

 Inspector General (OIG), with a copy to the contracting officer, whenever, in connection with the



                                                   50
Case 1:17-cv-01290-RDA-JFA Document 81 Filed 01/22/20 Page 51 of 64 PageID# 730




 award, performance, or closeout of this contract or any subcontract thereunder, the Contractor has

 credible evidence that a principal, employee, agent, or subcontractor of the Contractor has

 committed- (A) A violation of Federal criminal law involving fraud, conflict of interest, bribery,

 or gratuity violations found in Title 18 of the United States Code; or (B) A violation of the civil

 False Claims Act (31 U.S.C. 3729-3733).”

 232.   Supreme and SAK never intended to and, in fact, did not comply with the Contractor Code

 of Business Ethics and Conduct reporting obligation as set forth in FAR § 52.203-13(b)(3)(i).

 233.   Pursuant to FAR § 52.203-13(b)(3)(i), Supreme was required to report to the Department

 of Defense OIG and to the DLA contracting officer credible evidence that SAK and/or Supreme

 were involved with paying bribes to government officials to illegally seize control of ANHAM’s

 Kandahar warehouse and to protect Defendants from explaining their actions.

 234.   The underlying fraud scheme as set forth in this Second Amended Complaint includes

 money Supreme paid to SAK that was intended to be used for and, was in fact, used to pay bribes,

 gratuities, and gifts to Government Officials A and B and to SAK. Those remunerations were

 critical to Supreme’s ability to seize through fraudulent and anticompetitive means ANHAM’s

 Kandahar warehouse such that the failure to report those payments to the OIG and DLA

 contracting officer constituted violations of Supreme’s FAR § 52.203-13 reporting requirements.

 235.   The bribes, gratuities and gifts paid to Government Official A included a payment of

 approximately $300,000 that came from Supreme for his assistance in providing the armed militia

 that seized ANHAM’s Kandahar warehouse. In 2012, Government Official A also obtained

 additional payments, including a cash deposit of AED 367,000 ($100,000 U.S. cash equivalent).

 This cash payment was deposited into Government Official A’s bank account at the express and




                                                 51
Case 1:17-cv-01290-RDA-JFA Document 81 Filed 01/22/20 Page 52 of 64 PageID# 731




 direct instruction of Defendant Sader Khail. Other payments made to Government Official A

 include paying for family travel that transpired between June 2012 and January 2015.

 236.   Government Official B likewise received payments from SAK for his assistance with the

 Kandahar warehouse seizure. These payoffs included placing Government Official B on the SAK

 company payroll at the rate of AED 7,000 (approximately $1,900 U.S.) per month during the

 Kandahar warehouse seizure.

 237.   Supreme knew or had reason to believe that payments it made to SAK for seizing

 ANHAM’s Kandahar warehouse would be passed on to Government Official A.

 238.   Government Official B was on SAK’s payroll. Government Official B received payments

 for his role in supplying the armed militia that was responsible for seizing the Kandahar warehouse.

 Those payments commenced with the seizure of the Kandahar warehouse and continued thereafter

 for several years.

 239.   Government Official B traveled to Dubai to formally witness and sign the Asset Purchase

 Agreement Addendum No. 1 between MECO and SAK.

 240.   Supreme knew or had reason to believe that payments it made to SAK for seizing

 ANHAM’s Kandahar warehouse would be passed on to Government Official B.

 241.   With respect to each and every invoice it submitted to DLA on or after the June 22, 2012

 effective date of the Second Bridge Contract, Supreme impliedly certified compliance with FAR

 § 52.203-13, knowing that its subcontractor, SAK, and Supreme itself, were engaged in violations

 of the Foreign Corrupt Practices Act (“FCPA”) and other federal laws prohibiting the bribing and

 rewarding of high-ranking Afghan government officials for the purpose of seizing ANHAM’s

 Kandahar warehouse and protecting Defendants from answering inquiries about the seizure.




                                                 52
Case 1:17-cv-01290-RDA-JFA Document 81 Filed 01/22/20 Page 53 of 64 PageID# 732




 242.   Pursuant to FAR § 52.203-13, Supreme and SAK were obligated to disclose any known

 violation of the Foreign Corrupt Practices Act (“FCPA”) found in 15 U.S.C. §§ 78dd-1, et seq.

 The failure to disclose such known payments constitutes a knowing and intentional violation of

 FAR § 52.203-13.

 243.   Pursuant to FAR § 52.203-13, Supreme and SAK were obligated to disclose any known

 violation of the mail and wire fraud statutes (18 U.S.C. §§ 1341–1343), fraud and false statements

 statutes (18 U.S.C. § 1001 et seq.), and the conspiracy statute (18 U.S.C. § 371). The failure to

 make such disclosures constitutes a knowing violation of FAR 52 .203-13.

 244.   With respect to each and every invoice it submitted to DLA on or after June 22, 2012,

 Supreme impliedly certified compliance with FAR § 52.203-13, knowing that its subcontractor,

 SAK, and Supreme itself, were engaged in violations of the mail and wire fraud statutes (18 U.S.C.

 §§ 1341–1343), fraud and false statements statutes (18 U.S.C. § 1001 et seq.), and the conspiracy

 statute (18 U.S.C. § 371).

 245.   DLA was misled and deceived as to Supreme’s and SAK’s active concealment of payments

 made to Government Officials A and B. Such conduct materially violated FAR § 52.203-13.

 246.   On or about November 10, 2010 DLA entered into its first bridge contract with Supreme.

 Upon information and belief this bridge contract incorporated FAR § 52.203-13. On information

 and belief, Supreme’s and SAK’s payments to Government Officials A and B were ongoing or

 otherwise commenced on or after November 10, 2010, such that the invoices Supreme submitted

 under its first bridge contract would constitute false claims. The exact dates that payments

 commenced to Government Officials A and B are uniquely known to the Defendants.

 247.   Had the Government been aware that the Defendants had engaged in the fraudulent course

 of conduct, the Second Bridge Contract would have been terminated on December 22, 2012 and




                                                53
Case 1:17-cv-01290-RDA-JFA Document 81 Filed 01/22/20 Page 54 of 64 PageID# 733




 the Government would have made no more payments as no more work would have been completed

 by Supreme.

 248.   Accordingly, the fraudulent course of conduct was necessarily material to the decision to

 pay because without the conduct, the decision to pay would not have transpired and            the

 Government would not have paid against any claims from Supreme.

 249.   As set forth in the preceding paragraphs, Defendants knowingly violated 31 U.S.C.

 § 3729(a)(1)(A) and thereby damaged the United States Government by their actions in an amount

 to be determined at trial by jury.

                                           COUNT VII

                         VIOLATION OF 31 U.S.C. §§ 3729(a)(1)(A)
                     (Implied False Certification as to 48 C.F.R. § 52.203-7)

 250.   The underlying fraud scheme included money paid to SAK to pay bribes and/or paying

 money and/or things of value to Government Officials A and B to improperly obtain or reward

 favorable treatment in connection with Supreme’s prime vendor contract.”

 251.   FAR § 52.203-7 (“Anti-Kickback Procedures” clause) imposes liability under the Anti-

 Kickback Act (AKA) to any person who makes a payment to any other person involved in the

 federal procurement process for the purpose of obtaining favorable treatment. The AKA defines

 the term “kickback” as “any money, fee, commission, credit, gift, gratuity, thing of value, or

 compensation of any kind that is provided to” a prime or subcontractor or its employees “to

 improperly obtain or reward favorable treatment in connection with a prime contract or subcontract

 relating to a prime contract.”

 252.   Supreme’s payments to SAK were rendered for the purpose and the intent to cause

 Supreme’s subcontractor to issue payments and provide favorable treatment by Government

 Officials A and B to delay ANHAM’s ability to commence contract performance.



                                                54
Case 1:17-cv-01290-RDA-JFA Document 81 Filed 01/22/20 Page 55 of 64 PageID# 734




 253.   DLA was misled and deceived as to Supreme’s and SAK’s active concealment of payments

 made to Government Officials A and B. Such conduct materially violated FAR § 52.203-7.

 254.   Had the Government been aware that the Defendants had engaged in the fraudulent course

 of conduct, the Second Bridge Contract would have been terminated on December 22, 2012 and

 the Government would have made no more payments as no more work would have been completed

 by Supreme.

 255.   Accordingly, the fraudulent course of conduct was necessarily material to the decision to

 pay because without the conduct, the decision to pay would not have transpired and the

 Government would not have paid against any claims from Supreme.

 256.   As set forth in the preceding paragraphs, Defendants knowingly violated 31 U.S.C.

 § 3729(a)(1)(A) and thereby damaged the United States Government by their actions in an amount

 to be determined at trial by jury.

                                         COUNT VIII

                            VIOLATION OF 31 U.S.C. §§ 3729(a)
                  (Implied False Certification under the Prevention Doctrine)

 257.   Supreme’s Second Bridge Contract was set to expire once ANHAM was able to commence

 full performance.

 258.   ANHAM’s commencement of deliveries under its new contract was a condition subsequent

 to the Supreme bridge contract that would establish the termination date of Supreme’s bridge

 contract.

 259.   Supreme prevented that condition from occurring through its overt and covert acts in

 furtherance of a criminal conspiracy that commenced in mid-October 2012.




                                               55
Case 1:17-cv-01290-RDA-JFA Document 81 Filed 01/22/20 Page 56 of 64 PageID# 735




 260.   Because Supreme prevented, hindered, and/or delayed fulfillment of the condition

 subsequent, its bridge contract terminated as of the date ANHAM was originally expected to

 commence deliveries.

 261.    Supreme knowingly and intentionally continued billing the government as though the

 contract had not terminated and denied that it engaged in any wrongdoing concerning ANHAM’s

 Kandahar warehouse.

 262.   Because the government was entitled to terminate the bridge contract once ANHAM was

 able to perform under its competitively-bid contract and had stated its intention to do so, it was a

 half-truth and a fraud for Supreme to bill for goods delivered under the bridge contract after Dec.

 22, 2012, without disclosing that termination of the bridge contract had been prevented by

 Supreme’s fraudulent, anticompetitive and criminal acts.

 263.   Supreme thereby impliedly certified that it had not interfered with the government’s

 contractual right to terminate the bridge contract and commence orders under the new ANHAM

 contract.

 264.   Every invoice Supreme submitted to DLA after ANHAM was expected to commence full

 performance constitutes a false claim.

 265.   Had the Government been aware that the Defendants had engaged in the fraudulent course

 of conduct, the Second Bridge Contract would have been terminated on December 22, 2012 and

 the Government would have made no more payments as no more work would have been completed

 by Supreme.

 266.   Accordingly, the fraudulent course of conduct was necessarily material to the decision to

 pay because without the conduct, the decision to pay would not have transpired and the

 Government would not have paid against any claims from Supreme.




                                                 56
Case 1:17-cv-01290-RDA-JFA Document 81 Filed 01/22/20 Page 57 of 64 PageID# 736




 267.     As set forth in the preceding paragraphs, Defendants knowingly violated 31 U.S.C.

 § 3729(a)(1)(A) and thereby damaged the United States Government by their actions in an amount

 to be determined at trial by jury.

                                             COUNT IX

                              CONSPIRACY TO COMMIT FRAUD
                              (Violation of Va. Code § 18.2-499, 500)

 268.     This Count is brought solely in the name of ANHAM.

 269.     The allegations contained in the above paragraphs are hereby re-alleged as set forth fully

 above.

 270.     Defendants conspired and colluded with each other to carry out a preconceived plan to

 seize ANHAM's Kandahar warehouse to unjustly enrich themselves by overbilling the United

 States Government in violation of law by preventing ANHAM from commencing performance of

 the SPV contract work the government asked ANHAM to perform.

 271.     Defendants, amongst and between each other, engaged in concerted action to intentionally,

 purposefully, and without lawful justification cause injury to ANHAM's reputation, trade,

 and business opportunity.

 272.     As a result of such concerted action, ANHAM lost revenue of an estimated $1.21 billion,

 estimated lost profits of $182 million, and $20 million representing the estimated cost of securing

 the land and constructing the Kandahar warehouse, and suffered other damages in an amount to

 be determined at trial by jury.

                                             COUNT X

                            TORTIOUS INTERFERENCE WITH
                        AN EXISTING OR PROSPECTIVE CONTRACT

 273.     This Count is brought solely in the name of ANHAM.




                                                 57
Case 1:17-cv-01290-RDA-JFA Document 81 Filed 01/22/20 Page 58 of 64 PageID# 737




 274.     The allegations contained in the above paragraphs are hereby re-alleged as set forth fully

 above.

 275.     ANHAM entered its SPV Contract with the United States Government, the existence of

 which was known to Supreme and SAK.

 276.     Supreme and SAK, by and through their principals, as the architects of the scheme to seize

 ANHAM’s Kandahar warehouse, did so intending to cause ANHAM to delay and otherwise

 breach ANHAM’s SPV Contract.

 277.     Supreme and SAK, by and through their principals, knowingly and intentionally interfered

 with ANHAM’s ability to perform its SPV Contract and did so with the intent to disrupt ANHAM’s

 contractual relationship with the Government and to cause the Government to extend its use of

 Supreme as its prime supply vendor in Afghanistan.          The seizure of ANHAM’s Kandahar

 warehouse was engineered with the intended purpose of interfering with ANHAM’s contractual

 relationship with the Government.

 278.     Supreme’s tortious interference extended to ANHAM’s attempt to establish its Bagram

 warehouse. Such interference including paying newspapers to write false articles, organizing local

 protests, involving various political processes in Afghanistan, and trespassing upon the premises

 of the Bagram warehouse to take photographs to plan sabotage of that warehouse.

 279.     But for the conduct of Defendants, ANHAM would have executed its SPV Contract as

 planned. As a result of said tortious interference, ANHAM was deprived of an estimated $1.21

 billion in revenue, estimated lost profits of $182 million, costs of securing the Kandahar

 warehouse estimated at $20 million and other damages in an amount to be determined at trial by

 jury.




                                                 58
Case 1:17-cv-01290-RDA-JFA Document 81 Filed 01/22/20 Page 59 of 64 PageID# 738




                                             COUNT XI

                              TORTIOUS INTERFERENCE WITH
                                  BUSINESS RELATIONS

 280.     This Count is brought solely in the name of ANHAM.

 281.     The allegations contained in the above paragraphs are hereby re-alleged as set forth fully

 above.

 282.     ANHAM entered into its SPV Contract with the United States Government, the existence

 of which was known to Supreme and SAK.

 283.     Supreme and SAK by and through their principals, as the architects of the scheme to seize

 ANHAM’s Kandahar warehouse, did so intending to cause ANHAM to delay and otherwise

 breach ANHAM’s SPV Contract.

 284.     Supreme and SAK, by and through their principals, knowingly and intentionally interfered

 with ANHAM’s ability to perform its SPV Contract and did so with the intent to disrupt ANHAM’s

 contractual relationship with the Government and to cause the Government to extend its use of

 Supreme as its prime supply vendor in Afghanistan. The seizure of ANHAM’s warehouse was

 engineered with the intended purpose of interfering with ANHAM’s contractual relationship with

 the Government.

 285.     Supreme’s tortious interference extended to ANHAM’s attempt to establish its Bagram

 warehouse. Such interference included paying newspapers to write false articles, organizing local

 protests, involving various political processes in Afghanistan, and trespassing upon the premises

 of the Bagram warehouse to take photographs to plan sabotage of that warehouse.

 286.     But for the conduct of Defendants, ANHAM would have executed its SPV Contract as

 planned. As a result of said tortious interference, ANHAM was deprived of an estimated $1.21

 billion in revenue, estimated lost profits of $182 million, costs of constructing the Kandahar



                                                 59
Case 1:17-cv-01290-RDA-JFA Document 81 Filed 01/22/20 Page 60 of 64 PageID# 739




 warehouse estimated at $20 million and other damages in an amount to be determined at trial by

 jury.

                                             COUNT XII

                                 CONVERSION OF PROPERTY

 287.     This Count is brought solely in the name of ANHAM.

 288.     The allegations contained in the above paragraphs are hereby re-alleged as set forth fully

 above.

 289.     Defendants knowingly seized ANHAM’s Kandahar warehouse and all other physical

 property located at that location, which ANHAM owned or held a right to possess.

 290.     Defendants wrongfully exercised dominion and control over the property, thereby

 depriving ANHAM of its lawful possession.

 291.     ANHAM was damaged in the full amount of the cost of constructing and storing

 warehousing materials, and damages otherwise caused by the loss of use of said property in an

 amount to be determined at trial by jury.

                                      PRAYER FOR RELIEF

 WHEREFORE, Plaintiff-Relators, on behalf of the United States of America and themselves, pray

 as follows:

          (a)    That this Court enter a judgment against all Defendants in an amount equal to three

          times the amount of damages sustained by the United States because of the fraudulent

          conduct described in this Second Amended Complaint and appropriate civil penalties as

          required by law;




                                                 60
Case 1:17-cv-01290-RDA-JFA Document 81 Filed 01/22/20 Page 61 of 64 PageID# 740




       (b)        That, because all Defendants are responsible for violations of the False Claims Act

       as described herein, all Defendants are jointly and severally liable for the full amount of

       damages and civil penalties awarded in this case;

       (c)        That each Defendant be held jointly and severally liable for a civil penalty, as

       adjusted by the Federal Civil Penalties Inflation Adjustment Act of 1990, for each false

       record, statement, and/or certification made by any Defendant to U.S. Government

       officials;

       (d)        That Plaintiff-Relators and the United States be awarded all reasonable attorney

       fees and costs incurred, with interest, including expert witness fees;

       (e)        That Plaintiff-Relators be awarded an amount that the Court decides is reasonable,

       which shall be not less than 15%, nor more than 30%, of the proceeds awarded to the United

       States from a judgment in this action, settlement of the claims, and/or any alternative

       remedies under the False Claims Act, 31 U.S.C. §§ 3729(a)(1), 3737(c)(5), (d), including

       but not limited to proceeds from any related administrative, criminal, or civil actions,

       including proceedings brought pursuant to 42 U.S.C. § 7413, and the monetary value of

       any equitable relief, fines, restitution, or disgorgement to the United States and/or third

       parties;

       (f)        That Plaintiff-Relators and the United States be awarded pre-judgment interest on

       all monies awarded;

       (g)        That Plaintiff-Relators be granted any other relief which was not specifically

       referenced above;

       (h)        That Plaintiff-Relators be granted all other relief as the Court may deem just and

       proper;




                                                  61
Case 1:17-cv-01290-RDA-JFA Document 81 Filed 01/22/20 Page 62 of 64 PageID# 741




        (i)    That ANHAM obtain all relief it is entitled to because of the damages suffered with

        respect to its state-law claims set forth in Counts IX to XII, including but not limited to

        compensatory and punitive damages, and statutory attorney fees and treble damages as to

        ANHAM’s Virginia Business Conspiracy Claim.

                                 JURY TRIAL DEMANDED

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff-Relators and Plaintiff

 ANHAM, respectively, hereby demand a jury trial as to all causes of action.

                                              Respectfully submitted,

                                              /s/ David Bledsoe
                                              David I. Bledsoe
                                              VSB No. 29826
                                              600 Cameron Street
                                              Suite 203
                                              Alexandria VA 22314
                                              Telephone: (703) 340-1628
                                              Fax: (703) 340-1642
                                              Email: bledsoelaw@earthlink.net

                                              - and -

                                              /s/ Wm. Paul Lawrence, II
                                              Wm. Paul Lawrence, II
                                              VSB No. 82950
                                              WATERS & KRAUS, LLP
                                              37163 Mountville Road
                                              Middleburg, VA 20117
                                              Telephone: (540) 687-6999
                                              Fax: (540) 687-5457
                                              Email: plawrence@waterskraus.com

                                              Peter A. Kraus
                                              VSB No. 25547
                                              Charles S. Siegel (Admitted pro hac vice)
                                              WATERS & KRAUS, LLP
                                              3141 Hood St., Suite 700
                                              Dallas, TX 75219
                                              Telephone: (214) 357-6244
                                              Fax: (214) 357-7252



                                                 62
Case 1:17-cv-01290-RDA-JFA Document 81 Filed 01/22/20 Page 63 of 64 PageID# 742




                                    Email: kraus@waterskraus.com
                                           siegel@waterskraus.com

                                    - and -

                                    /s/ Michael D. Kohn
                                    Michael D. Kohn (Admitted pro hac vice)
                                    D.C. Bar No. 425617
                                    David K. Colapinto (Admitted pro hac vice)
                                    D.C. Bar No. 416390
                                    KOHN, KOHN & COLAPINTO, LLP
                                    1710 N Street, NW
                                    Washington, DC 20036
                                    Phone: (202) 342-6980
                                    Fax: (202) 342-6984
                                    Email: mk@kkc.com
                                    Attorneys for Plaintiff-Relators

 January 22, 2020




                                      63
Case 1:17-cv-01290-RDA-JFA Document 81 Filed 01/22/20 Page 64 of 64 PageID# 743




                                  CERTIFICATE OF SERVICE

        I hereby certify that on the 22nd day of January 2020, I electronically filed the Plaintiff-

 Relators’ Second Amended Complaint using the CM/ECF system, which served a notice of

 electronic filing on all counsel of record.

                                                      /s/David I. Bledsoe
                                                      David I. Bledsoe




                                                64
